 STARKVILLE, INC.595Starkville,Inc.;Hillsdale Manufacturing Corporation;Lambert Mills, Inc.,WhollyOwned Subsidiaries ofGaran,Inc. and Amalgamated Clothing Workers ofAmerica,AFL-CIO. Cases 26-CA-4899,26-CA-4899-1, 26-CA-4899-2,26-CA-4899-3,26-CA-4908, 26-CA-4908-2,26-CA-4908-3,26-CA-4922, and 26-RC-4631July 28, 1975DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, JENKINS, AND KENNEDYof school buses). Davis also stated that Respondent"couldn't afford to pay that and before they wouldpay, they would close." On October 23 ProductionManager Bennett said to employee Hood that theKosciusko plant was losing money and "that if theUnion went in, it would cause further losses fromstrikes and so on, disturbance in the work; thatthey-if they kept losing money, that would makethem lose more money. They would close the doors."We cannot agree, as concluded by the Administra-tive Law Judge, that the above remarks constitutedpermissiblepredictionsof the economic conse-quences of unionization. InN. L. R. B. v. Gissel Pack-ing Co., Inc.,395 U.S. 575, 618 (1969), the SupremeCourt said:On May 31, 1974, Administrative Law Judge Ben-jaminK. Blackburn issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, and the Respondent filed cross-exceptions, ananswering brief, and brief in support of cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions, of the Administrative Law Judge only tothe extent consistent herewith, and to adopt his rec-ommended Order as modified herein.1.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(3) and(1) of the Act by discharging employees Brenda Pur-nell and Andrew Gordon and by denyingcertainprounion employees an opportunity to participate ininventory work. We also agree with the Administra-tiveLaw Judge's finding that Respondent violatedSection 8(a)(1) by interrogating employees abouttheir union membership, sympathies, and desires onOctober 12, 19, 22, and 23, 1973. Finally,we agreewith the Administrative Law Judge's recommenda-tion that the election be set aside and a new electiondirected.2.The Administrative Law Judge found that re-marks made by Supervisor Davis to employee Dick-ens onOctober 2 and by ProductionManager Ben-nett to employee Hood on October 23 did notconstitute threats of plant closure. On October 2 Su-pervisor Davis spoke to Dickens at Dickens' workstation.Dickens was asked what he thought aboutthe Union. Dickens responded that he did not know.Davis then stated that Respondent could not pay $3or $4 an hour, "like Superior" (a localmanufacturer... an employer is free to communicate to hisemployees any of his general views about union-ism or any of his specific views about a particu-lar union, so long as the communications do notcontain a "threat of reprisal or force or promiseof benefit." He may even make a prediction asto the precise effect he believes unionization willhave on his company. In such a case, however,the prediction must be carefully phrased on thebasis of objective fact to convey an employer'sbeliefas to demonstrably probable conse-quences beyond his control or to convey a man-agement decision already arrived at to close theplant in case of unionization.Here the predictions of plant closure were not basedon objective facts. The Union had not demanded"$3.00 or $4.00 an hour, like Superior." Nor is thereany evidence that selection of the Union would causestrikes and further economic losses resulting there-from. Finally, there is no evidence of a predeter-mined plan to close the plant in the event of union-ization. Under these circumstances, we find, contraryto the Administrative Law Judge, that Respondent'spredictions of plant closure were actually threats toclose the plant in the event of unionization in viola-tion of Section 8(a)(1) of the Act.3.Although the Administrative Law Judge foundseveral instances of unlawful interrogation, he dis-missed the allegation of coercive interrogation basedon the McArthur-Gillmore conversation of October3, 1973. On that day, Mrs. McArthur, a supervisor inthe sewing room, approached at her workplace Mrs.Gillmore, an operator who worked under her super-vision, and said she wanted to talk to her. Mrs. Mc-Arthur stated in substance that she was adamantlyopposed to a union and asked if Mrs. Gillmore hadanything to say on the subject. Mrs. Gillmore replied,"No, I don't have anything to say." The Administra-tive Law Judge concluded that there was nothing in-219 NLRB No. 118 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDterrogatory about this exchange;Mrs. McArthur wassimply expressing her opinion about the Union. Wedo not agree.The conversation about unions was ini-tiated by the supervisor who asked the employee forher comments.If the employee had responded to thesupervisor's statements against unions,as she was re-quested to do, the employee would have been re-quired to reveal her own feelings and attitude to thecurrent union organization drive.Particularly in viewof the other incidents of unlawful interrogation, wefind that Supervisor McArthur also engaged in un-lawful interrogation of employee Gillmore in viola-tion of Section 8(a)(1) of the Act.4.On the second day of the hearing,the GeneralCounsel moved to amend the complaint to allegethatKosciusko Plant Manager Alston Willette hadviolated Section 8(a)(1) ofthe Act bycalling employ-ees from their work stations to the break area to readthem a lecture about plant rules and penalties forviolation.According to the evidence,a couple ofweeks after Respondent had received a letter signedby a number of union adherents declaring theiradherence to the Union,Willette summoned about10 of the employees who had signed the letter to thebreak area where,according to employee Minnie At-terberry:He told us that we had no special privileges; thatwe were supposed to do our job and not beingbothering with anyone and it was our privilegeto work for the union if we wanted as long as wedidn't do it on company time. . . .And he ex-pected us to do our job and everything.The Administrative Law Judge denied the motion toamend upon the ground that to grant it would be adenial of due process since the idea for the amend-ment originated with him.We find no merit in thereason assigned by the Administrative Law Judge forthe denial of the motion.The motion to amend wasmade early in the hearing. Respondent had ampletime during the remainder of the hearing to prepareits defense to this allegation,and in fact the issue wasfully litigated.Accordingly,we overrule the Adminis-trative Law Judge's denial of the motion.However,we find no violation of the Act in the conduct of thismeeting.Nothing that was said by Willette to thegroup of employees was coercive.Nor was the man-ner in which he conducted the meeting such as tocreate fear in the minds of his listeners.In this re-spect,Willette'smeeting was unlike the similar meet-ings conducted by Starkville Plant Manager John-son, which the Administrative Law Judge found tobe violative of Section 8(a)(1). Not only were theselattermeetings held in the plant office, the site ofmanagerial authority, but Johnson's demeanor andremarks to employees accompanying his reading ofthe statement were threatening and calculated tocoerce employees.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph3 of the Ad-ministrative Law Judge'sConclusions of Law:"3.By threatening plant closure at its Kosciuskoplant on October 2 and23, 1973,by interrogating itsemployees concerning their union membership, sym-pathies, and desires on various dates in October 1973at its Starkville,Kosciusko,and Lambert, Mississip-pi, plants,and by singling out prounion employeeson October 29 and30, 1973,at its Starkville,Missis-sippi, plant by calling them out from the midst oftheir coworkers to attend meetings in the plantmanager's office and conducting those meetings in amanner reasonably calculated to deter employeesfrom supporting a labor organization,Respondenthas violated Section 8(a)(1) of the Act."Substitute the following for paragraph6 of the Ad-ministrative Law Judge'sConclusions of Law:"6.The allegation of the complaintthatRespon-dent violated Section8(a)(1) of the Actby granting awage increase on October2, 1973,in order to induceits employees not to support a labor organization hasnot been sustained."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board adopts asitsOrderthe recommendedOrder of the AdministrativeLaw Judgeas modifiedbelow and hereby orders that Respondent,Starkville,Inc.;HillsdaleManufacturingCorporation; andLambert Mills,Inc.,wholly owned subsidiaries ofGaran,Inc., their officers,agents, successors,and as-signs, shall take the action set forth in the said rec-ommendedOrder,as so modified:1.Insert the following as paragraph 1(c) and relet-ter the subsequent paragraphs accordingly:"(c)Threatening employeeswithplant closure ifthey select a labor organization as their bargainingrepresentative or otherwise support it."2.Substitute the following paragraph for the para-graph which begins with"IT IS FURTHER ORDERED:""IT IS FURTHER ORDERED that the complaint be,andithereby is, dismissed insofar as it alleges violationsof the Act not found herein."3.Substitute the attached notice for the Adminis-trativeLaw Judge's notice.IT IS FURTHER ORDERED that the election held at theKosciusko plant on December7, 1973,be, and it STARKVILLE,INC.597hereby is,set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER KENNEDY,dissenting in part:I concur with the majority decision except insofaras it adopts the Administrative Law Judge's findingthat Respondent violated Section 8(a)(1) by Stark-ville Plant Manager Johnson'smethod of arrangingmeetings with avowedly prounion employees and themanner in which he conducted those meetings.Employees Robinson,Harris, Bishop,and Sanderssigned a union letter which informed Respondentthat they had signed cards for the Union and thatthey would be active in the Union's organizationaleffort.Uponreceipt of this letter,PlantManagerJohnson summoned the named employees to his of-fice and in the presence of the plant's personnel man-ager and the immediate supervisors of the employeesread them the following statement:I have received this letter from Mae Blair advis-ing me that you are for the union,that you havesigned a card and will be active in the organiza-tion of a union here in the plant.That is yourprivilege.Iwant you to understand that while you arehere working,that you are not to engage in so-licitations of any kind which interfere with yourwork or anyone else's work.Signing a union card and actively supporting theunion does not grant you any special privileges.You are still expected to perform your job herein the usual manner.You have the right to go to union meetings, tosign union cards,etc., but we still expect you toobey our supervisors and our plant rules.As he finished each reading,Johnson turned to theemployees'supervisor and said,sternly, "Get her outof here."In the case of the separate interview withemployee Robinson,when Johnson invited her to sitdown she refused and sneered at him.He then or-dered her to sit and she did.In her case,he added tothe third paragraph of the statement,"I'll tell youone damn thing,signing a union card and activelysupporting the union does not grant you any specialprivileges."In finding that by the foregoing conduct Respon-dent violated Section 8(a)(1), the Administrative LawJudge relied onGreenfieldManufacturing Company,199 NLRB 756 (1972).InGreenfield,the respondentsummoned employees named in a union telegram asmembers of an organizing committee to a meetingand warned them of disciplinary action if their orga-nizing activities interfered with their own work or theworkof others.The Board found thatthe method ofarranging the meeting and the conduct thereof vio-lated Section 8(a)(1). The present case is distinguish-able fromGreenfieldHere the statement read to theemployeesnot only warnedthem against engaging inorganizing activitieson companytime,but it also as-sured themof their rightotherwise to engage in law-ful activity. The statement read to theemployees wasclearlyprivileged under Section 8(c) of theAct. I donot believethat the methodof assembling employeesin order to read to them a lawful statement of theirrights andduties rendered the entire procedure coer-cive and unlawful under Section 8(a)(1). SeeLuxurayorNew YorkDivisionof Beaunit Corporation.185NLRB 100 (1970). Accordingly, I would not adoptthe Administrative Law Judge's finding of an 8(a)(1)violationbased on suchmeetings.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board having found,after a trial,that we violated Federal law by dis-charging employees and discriminating against themin another way for engaging in union activities, wehereby notify you that:The National LaborRelationsAct gives all em-ployees theserights:To engagein self-organizationTo form, join,or help unionsTo bargain collectively through arepresen-tative oftheir ownchoosingTo act togetherfor collective bargaining orother aid or protectionTo refrain from any orall of these things.WE WILL NOTsingle out those of you who areprounionby calling you out from themidst ofyour coworkers to attenda meetingin the plantmanager's office andconduct thosemeetings inamanner reasonablycalculated to deter youfrom supporting a labor organization.WE WILL NOTthreatenyou withplant closure ifyou select a labor organizationas yourbargain-ing representative or otherwisesupport it.WE WILL NOTinterrogateyou concerning yourunion membership, sympathies,or desires.WE WILL NOTdischarge you for engaging inunion activities.WE WILL NOTrefuse topermit those of youwho are prounion to participate in taking inven-tory because of your unionactivities.WE WILL NOT, in any likeor related manner, 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterferewith you or attempt to restrain orcoerce you inthe exerciseof the above rights.WE WILL offerBrendaPurnell and AndrewGordon immediate and fullreinstatement totheir former jobs or, if those jobsno longer exist,to substantially equivalent positions,withoutprejudice to their seniority or other rights andprivileges,and make them whole for any earn-ingsthey lost, plus interest,as a resultof theirdischarges on September 24 in Starkville,Missis-sippi, and October 4, 1973, in Lambert,Missis-sippi, respectively.WE WILL make whole all those employees towhom we denied an opportunity to participatein the taking of inventory at Kosciusko on Octo-ber 1, 1973,becauseof their unionactivities, in-cluding but not limited to Minnie Atterberry,Floyce Ellington, NellWasson, Betty Wasson,BeatriceRosomond, Linda Melton, and NinaChristine Allen, for earnings they lost, plus in-terest,as a resultof the discriminationagainstthem.All our employees are free, if they choose, to joinAmalgamated Clothing Workers of America, AFL-CIO, or any other labor organization.STARKVILLE, INC.;HILLSDALE MANUFACTUR-INGCORPORATION, LAMBERTMILLS, INC,WHOLLY OWNEDSUBSIDIARIESOF GARAN, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Administrative Law Judge: Theoriginal charge inCase 26-CA-4899,the first chargeagainst the Garan plant located in Starkville,Mississippi(Starkville,Inc.), was filed on October17, 1973.1Additional charges bearing the number 4899 and relating to Stark-ville and amended charges were filed thereafter. The origi-nal charge in Case 26-CA-4908,the first charge against theGaran plant in Kosciusko,Mississippi (HillsdaleMfg.Corp.),was filed on October24. Additionalcharges bear-ing the number 4908 and relating to Kosciusko andamended charges were filed thereafter. On December 7 aconsolidated complaint was issued in the 4899 and 4908cases.The complaint was captioned "Garan, Inc. and Gar-an, Inc. (Saddlebrook Division)."The charge in Case26-CA-4922, the only charge againstthe Garan plant located in Lambert,Mississippi (LambertMills, Inc.), was filed on November 9 and amended onNovember 15.On December 18 the Regional Director issued his Sup-plemental Decision and Order in Case26-RC-4631. Thepetition in that case had been filed on September 25. TheRegional Director directed an election in a unit of produc-tion and maintenance workers at the Kosciusko plant on1Dates are 1973unlessotherwise indicated.November 7, and the election was held on December 7.The result was a 62-158 defeat for the Union. The Unionfiled objections which were substantially the same as theunfair labor practices charged in 4908 series of cases. Con-sequently,the Regional Director, in his Supplemental De-cision, ordered Case 26-RC-4631 consolidated for hearingwith Cases 26-CA-4908, 4908-2, and 4908-3.A second consolidated complaint, the one on whichhearing was finally held, was issued on January 3, 1974,and amended at the hearing. It brought together the 4899series of cases, the 4908 series of cases,Case26-CA-4922,and Case 26-RC-463 1. At the opening of the hearing, heldinKosciusko on February 12, 13, 14, 15, 27, and 28 andMarch 1, 1974, I granted the General Counsel's motion toamend the caption of this complaint from "Garan,Inc." tothe names of the three plant corporations as wholly ownedsubsidiaries of Garan.Since no distinction was made dur-ing the hearing between the four separate corporate enti-ties,since Respondent did not retract the admissions in itsanswer as to the facts and conclusions in the second con-solidated complaint on which the General Counsel's claimof jurisdiction over Garan is based,and since counsel sti-pulated, for purposes of this proceeding only, that the fourcorporations are a single employer within the meaning ofthe Act, that they are referred to indiscriminately herein as"Respondent."The complaint alleged violations of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended. Analleged independent 8(a)(1) violation predicated on a wageincrease grantedby Respondent on or about October 2applies to all three plants. Allegations of independent8(a)(l), as well as 8(a)(3), violations at each of the plantsare included in the complaint.During the hearing,I grant-ed the General Counsel's motion to delete one of the twonames-James Martin-appearing in the paragraph whichalleges 8(a)(3) violations by discharges at the Lambertplant. The principalissuelitigated was Respondent's mo-tive for the 11 discharges still in the complaint. For thereasons setforth below, I find Respondent committedsome,but not all, of the violations alleged in the second,amended, consolidated complaint. (The General Counsel'sMotion to Correct Record is hereby granted.)Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONGaran, a corporation which owesits existenceto the lawof some State not specified in the complaint,is engaged inbusiness in the State of Mississippi at various plants, in-cluding the three located at Starkville, Kosciusko, andLambert which are involved in this proceeding. During theyear just prior to issuance of the second, amended, consoli-dated complaint it received at each of those three plantsmaterials valued in excess of $50,000 which were shippeddirectly to them by suppliers located outside the State ofMississippi, and shipped from each of those three plantsproducts valued in excess of $50,000 directly to customerslocated outside the State of Mississippi. STARKVILLE, INC.599II.THE UNFAIR LABOR PRACTICESA. The Alleged 8(a)(1) Violations1.Respondent's response to the organizing campaignRespondent operates approximately 16 plants, a numberof them in Mississippi. Around the last week in June, theCharging Party began a campaign to organize some of theMississippiplantsbyassigninganorganizertoRespondent's plant in Philadelphia, Mississippi. While thisorganizer managed to obtain some cards from Philadelphiaemployees in July, campaign activity was minimal until theCharging Party assigned Danny Forsyth to organizeRespondent's Kosciusko plant in the last week in August.Thereafter, it assigned organizers to Respondent's plants inLambert, Eupora, Starkville, and Carthage, the last beingassigned to Carthage around September 12. The recorddoes not reveal the name of the organizer assigned to Lam-bert. The assignment was made in early September. MaeBlair was assigned to Starkville in early September. Nocharges of unfair labor practices by Respondent have beenfiled in connection with the Charging Party's efforts to or-ganize the Philadelphia, Eupora, or Carthage plants. Theonly petition for an election which has resulted is the oneat Kosciusko involved in this proceeding.InKoscisuko,Forsyth obtained some authorizationcards 2 before holding a meeting of employees on the eve-ning of Tuesday, September 4. Respondent first learned ofthe Charging Party's Mississippi campaign the next morn-ing when Alice Payne, plant personnelmanager, told Al-stonWillette,plantmanager, there were authorizationcards in the Kosciusko plant. Acting pursuant to his stand-ing instructions to report all union activity in his plantwithout delay,Willette immediately telephoned HowardWeliver, Respondent's director of personnel, at corporateheadquarters inStarkville.Willettethen launchedRespondent's campaign to resist the Charging Party's ef-forts to organize its Mississippi plants.On September 5 Willette addressed the employees in theKosciusko plant on the subject of the Union. He pointed2 In their briefs, both Respondent and theCharging Partyassert, on thebasis of the following questions and answers in the testimony of JamesJackson, manager of the Charging Party's Mississippi Joint Board,that For-syth hadobtained cardsfrom a majorityof unit employees in the Kosciuskoplantby thetime he held his first meeting on September 4:Q. And howlong did it take [Forsyth]to get here?A. Theygot here the same day and threedayslater they had themajority ofthe cards.. .Q. Andthe majority of the cards were signed by when?A. Thethird day of the campaign.Q.Which was when?A.Which wouldhave been about the end of August.Ido not interpret this testimonythat way All the words imply is that bySeptember4, Forsythhad more than half of the total number of cards hiscampaign ultimately produced,whatever that total may have been. In thisregard,it is significant, I think,that only the Charging Party has sought toinvoke the Gissel doctrine(N.L R.B. v. G,ssel Packing Co, Inc,395 U.S.575), asking for a bargaining order as a remedy for 8(aX3) violations. TheGeneral Counsel does not assert that the ChargingPartymanaged to signup a majorityof unit employees in Kosciusko nor did he made any use ofauthorization cards as evidencefor anypurpose. None of the Kosciuskoemployees called as witnesses by the General Counsel testified that shesigned acard priorto the September 4 meeting.out, first, that the Charging Party represented only one ofRespondent's plants, the one located in Adamsville, Ten-nessee,and that the only difference between wages andbenefits in Adamsville and in Kosciusko was the fact thatAdamsville employees had health insurance coveragethrough the Charging Party's insurance company whileKosciusko employees were covered through New YorkLife.He said, second, that unions do not guarantee jobsecurity, only efficient operations that lead to profits do. Inthis context, he referred to a plant in Hamilton, Mississip-pi,which had gone out of business after the employeesvoted for a union because it was not profitable. He pointedout that signing an authorization card for the ChargingParty was like signing a blank check because the front ofthe card authorized withholding of monies due the Charg-ing Party according to a schedule set forth on the back ofthe card, and the back of the card which the ChargingParty was using in its campaign was blank. He said, finally,that, in the event union and company fail to agree, 'a unionhas only the strike weapon in its arsenal and striking em-ployees do not get paid.Later that day, Willette held a meeting of all his supervi-sors.He asked them what they knew about the seriousnessof the situation, and if the cards which had shown up in theplant represented a full blown organization campaign ormerely a manifestation of some minor discontent amongthe employees. He ordered them to report immediately anyorganizing activities they observed in the plant. He toldthem to refer all questions from employees about the situa-tion to him or to Roy Bennett, plant production manager.He instructed them to talk to all employees under themimmediately in an effort to persuade them not to supportthe Charging Party, cautioning the employees that work-time was for work and not for union activities and reiterat-ing the four points he had made earlier that day. The su-pervisors carried out Willette's instructions, talking to allemployees in the Kosciusko plant either on September 5 or6.Chronologically, the activities of one supervisor form thebasis of the earliest unfair labor practice in the complaint.The complaint alleges that "during the week of Septem-ber 4, 1973 . . . Beverly Ryles . . . threatened . . . em-ployees with a layoff if . . . employees selected the Unionas their bargaining representative or otherwise supportedthe Union." In support, the General Counsel offered thetestimony of Geraldine Stephens, one of the alleged dis-criminatees at the Kosciusko plant, that Mrs. Ryles, hersupervisor, came to her and said "that if anybody asked usto sign a card, not to because it will cause laying off andsometimes they would have you paying as much as $30 forunion dues and something."Because Mrs. Ryles struck meas too intelligent a woman to depart so egregiously fromthe instructions she had just received from Willette aboutwhat she should say to the employees under her supervi-sion, I do not credit Miss Stephens' version. Rather, I findthat,when Beverly Ryles, supervisor of assembly II in theKosciusko plant, spoke to Geraldine Stephens and otheremployees about the Union on September 5 and 6, shesaid, "I'd like to talk to you about the Union. First of all,theGaran plant at Adamsville has a union, but it doesn'thave any better benefits than we have here and the wagesaren't any more; the union went in at Hamilton and the 600DECISIONSOF NATIONALLABOR RELATIONS BOARDplant closed; when you sign a union card it's the same assigninga blank check; and if the union goes in, there is apossibility of being called out on strike." There is in thesewords no threat of layoff-either express or implied-inreprisal for employee support of the Charging Party. Thebasic antiunion argument adopted by Willette in his speechto the employees on September 5 and reiterated thereafterby Beverly Ryles and, presumably, other supervisors fallswell within the limits of Section 8(c) of the Act. I find,therefore, Respondent did not violate Section 8(a)(l) of theAct by any conduct which might be held to fall under thisallegation of the complaint.The second of a long series of employee meetings calledby the Charging Party in Kosciusko was held on Tuesday,September 11. During the meeting, Forsyth asked the em-ployees if they would like to "make company knowledge"by informing Respondent of their support for the Union.Thirty-eight employees thereupon signed a documentwhich reads, "We the following employees have signedunion cards, and attended union meetings and are active inthe organizing campaign for the Amalgamated ClothingWorkers of America AFL-CIO 15 Union Square NewYork, New York 10003." All six of the employees allegedto have been discriminatorily terminated (Geraldine Ste-phens, Shirley Vowell, Pearlean Cummins, Minnie Atter-berry, Alice Fondren, and Nina Christine Allen) and all sixof the employees alleged to have been discriminatorily de-nied extra work at inventory time (Minnie Atterberry,Floyce Ellington,NellWasson, Betty Wasson, BeatriceRosomond, and Linda Melton) were among the 38 whosigned. Forsyth mailed the document to Willette at theKosciusko plant with a covering letter on September 12.Willette received it on September 13.Meanwhile, Pearlean Cummins, Floyce Ellington, andBeatrice Rosomond decided not to wait for Forsyth's letterto "make company knowledge" for them. On the morningof September 12 they went together to the office wherethey spoke to Alice Payne, plant personnel manager, JohnA. (Andy) Carter, regional personnel manager with respon-sibility for the Kosciusko and Starkville plants, amongothers, and Dot Vowell, quality control supervisor. MissRosomond announced that all three of them had signedunion cards and attended union meetings and were for theUnion. Carter told them he thought they were making amistake. Mrs. Ellington said everybody was entitled to hisown opinion. Carter asked them if they had heard whatWillette had said about signing union cards, an allusion toWillette's remarks about signing a blank check in his Sep-tember 5 speech. One of the three women simply repeatedthat they only wanted to let the Company know they werefor the Union. On that note they left the office.Again,Willette immediately telephoned the personneldepartment in Starkville and reportedCummins',Ellington's, and Rosomond's visit to the office. He wasinstructed to speak to each of them about their rights andobligations. The precise words he was to use were dictatedto him over the telephone. He then went to the work sta-tionof each of the three women and read themRespondent'smessageindividually? He told each that shehad come to the Company and told the Company she wasactive on behalf of the organizing effort by the Amalga-mated Clothing Workers, that he wanted her to understandthat was her privilege, that she had every right to do it justas long as itwas not on company time, that she was subjectto thesame rulesand regulations as all the other employ-ees, and that, if the Company had any disciplinary problemwith her, she would be subject to dismissal the same as anyother employee, her union activities notwithstanding.When Willette received the Charging Party's companyknowledge letter on September 13, he reported it to Stark-ville atonce. As instructed by Starkville, he relayed thesame messageto all 38 employees named in the letter, in-cluding Cummins, Ellington, and Rosomond, on Septem-ber 14. This time he had the employees summoned individ-ually from their work stations to his office where he readthe messageto them.Robert Johnson, manager of the Starkville plant, learnedof union activity in his plant after September 14 and beforeSeptember 21.4 Respondent, in the person of Johnson, ischarged with violations of Section8(a)(1) asthe result of itsresponseto an effort to "make company knowledge" atStarkville similar to what occurred on September 14 atKosciusko. This episode began when, on October 24 and25,Cloteria Robinson, Mary Ann Harris, Olivia Bishop,and Macie Sanders signed a document which reads, "Wethe undersigned employees of Garan in StarkvilleMissis-sippi wish to advise you that we have signed union cardswith the Amalgamated Clothing Workers of America,AFL-CIO and will be active in support of the organizationof the union in the Garan plant." Mae Blair, the ChargingParty's Starkville organizer, mailed it, with a covering let-ter, to Johnson on October 25. He received it on Monday,October 29.Johnson, whose standing instructions werethe same asWillette's, reacted asWillette had reacted. He consultedthe personnel department. He was instructed by Andy Car-ter to reada messagefurnished by Carter to each of theemployees who had "made company knowledge." On Oc-tober 29, he summoned Mary Ann Harris, Olivia Bishop,and Macie Sanders to his office and read to them, "I havereceived this letter from Mae Blair advising me that you3Whilethe witnessesdo notagree as tothe words spoken byWillette inresponse to the ChargingParty's effortsto "make company knowledge" inKoscisuko on September12 and 14, and byRobert Johnson,manager of theStarkville plant,when the same situation arose in Starkvilleon October 29and 30,there is no real dispute as to the substanceof what was said. Theonly serious conflict is over whetherWillette and Johnson reador spokeextemporaneously. I find theyread and deviated from the statements fur-nished to them by higher managementonly to theextent admittedby John-son (see below). Respondentisobviouslytoo large a company and toosophisticated in its labor relations to let supervisors at the plant managerlevel fall into the trap of saying thingswhich cannotbe documented in theevent employees' recollection of what was said to them leads to unfair laborpractice charges.Moreover,Iwas impressedby the candorof PearleanCummins who,unlike the GeneralCounsel's other witnesses, frankly admit-ted that Willette read to her on September 14.4 The recorddoes not reveal the exact date. I credit Johnson's testimonythat he was not aware that the campaign had begun in his plant at the timeEssie Young was transferred from cuffset to embroideryon September 14(see section on the dischargeof CarolynDawson below). He admitted thathe received a report on the unionactivity whichoccurred in a ladies room inthe plant on September 21, an incident which underlies all four of the dis-charges alleged as unfair labor practices at theStarkville plant (BrendaPurnell,Carolyn Dawson,Cloteria Robinson,and Rose Elliott). STARKVILLE, INC.601are for the union, that you have signed a card and will beactive in the organization of a union here in the plant. Thatis your privilege."I want you to understand that while you are here work-ing, that you are not toengagein solicitations of any kindwhich interfere with your work or anyone else's work."Signing a union card and actively supporting the uniondoes not grant you any special privileges. You arestill ex-pected to perform your job here in the usual manner."You have the right to go to union meetings, to signunion cards, etc., but we still expect you to obey our super-visors and our plant rules."Louise Johnston, plant personnel manager, and Liz Ed-wards, the immediate supervisor of the employees, werealso present. As he finished each reading, Johnson turnedto Liz Edwards and said, sternly, "Get her out of here."Johnson posted MaeBlair'sOctober 25 letter and his state-ment to employees named in it on the plant bulletin boardon October 29.Cloteria Robinson was absent on October 29. Therefore,Johnson had her brought to his office in thesame mannerfor the same purpose on October 30. Louise Johnston andMary Young, Mrs. Robinson's immediate supervisor, werealso present.When Mrs. Robinson entered the room sherefused Johnson's invitation to sit down and sneered athim. Johnson ordered her to sit, and she did. Johnson thenread her the message he had read to the three other em-ployees the day before. This time, however, he added em-phasis by inserting some profanity into the third para-graph. He said, "I'll tell you one damn thing,signing aunion card and actively supporting the union does notgrant you any special privileges." He ended the interviewwith a brusque "That's it."The complaint alleges this episode violated Section8(a)(1) of the Act because Johnson "summoned prounionemployees from their work stations to attend individualexclusivemeetings to lecture to them solely about plantrules and penalties for violations." There is nothing anti-thetical to the Section 7 rights of employees in the actualcontent of Johnson's message. However, prounion employ-ees were singled out by calling them out from the midst oftheir coworkers to attenda meetingin Johnson's privateoffice, the locus of managerial authority in the plant.Johnson's demeanor was such, given his authority overthem and the place to which they had been summoned, asto be expected to inducefearin them under any reasonableman standard. I find, therefore, Respondent violated Sec-tion 8(a)(1) of the Act on October 29 and 30 by Johnson'smethod of arrangingmeetingswith avowedly prounion em-ployees and the manner in which he conducted those meet-ings.Greenfield Manufacturing Company, a Division of Kell-wood Company,199 NLRB 756 (1972).5On the second day of the hearing I inquired of GeneralCounsel why the complaint did notallege thesimilar epi-5Greenfieldisdistinguishable from this caseby the factthat there theregional manager"made no allusion whatsoever to the employees'protectedorganizational rights and Respondent's correlative obligations under theAct." However,in finding an 8(a)(1) violation in a situation otherwise iden-ticalwith thisone, the Board did not indicate that its decision turned onthat fact.sode at the Kosciusko plant as a violation of the Act. Hisreply was, "Your Honor, we will say that there weren't anyspecificpenaltiesset forth specifically to these people thatyou don't get any special privilege or don't have to obeyrules. There will be any specific penalty to them. The wayit came to our attention in this was there was not any spe-cific-during a groupmeeting-there wasn't any specificthing told to them, that they would be penalized." Laterthat day I denied the General Counsel's motion to amendthe complaint to add such an allegation on the ground itwould be a denial of due process to Respondent to grant itwhen the idea had originated with me. In his brief, theGeneral Counsel has renewed his motion, arguing that noprejudice will result to Respondent because theissue wasfully litigated at the hearing and Respondent was properlyapprised at that time that the General Counsel claimed aviolation based on Alston Willette's activities at Kosciuskoon September 12 and 14. I disagree. I hereby reaffirm theruling I made at the hearing.At its topmanagementlevel,Respondent was not reluc-tant about getting its antiunionmessage acrossto all itsemployees after September 4. Following receipt of the peti-tion for an election in the Kosciusko plant in late Septem-ber,Willette, the plant manager, met with Howard Weliv-er,corporate personnel director, and Rodney Faver,manufacturing manager with responsibility for Kosciuskoas well as other plants, in Starkville on at least two occa-sions toplan Respondent's strategy. Weliver actually ranRespondent's campaign. Willette continued to discuss thesubject with his supervisors at their regularmeetings. Hegot from them questions which employees had asked thesupervisorsabout the Union. He relayed the questions toStarkville and relayed Starkville's answersto the employeesthrough his supervisors. In early October, PerryMullen,Respondent's vice president in charge of manufacturing,made a speech to employees. Incidents whichare alleged inthe complaintas 8(a)(1) violations by lower-level supervi-sors occurred in this context.An allegation that Respondent, in the person of RickyDavis, finishing foreman in the Kosciusko plant, threat-ened plant closure on October 2 is predicated on the un-controverted testimony of Robert Dickens,a leg presser inthe finishingdepartment. Davis talked to Dickens at thelatter's work station. Davis asked Dickens what he thoughtabout the Union. Dickens said he did not know. Davis saidthatRespondent could not pay $3 or $4 an hour, "likeSuperior." The allusion was to a manufacturer of schoolbuses located in Kosciusko whose employeesget wages inthat range under the terms of a contract with the UnitedSteelworkers of America. Davis said, "They [i.e.,Respon-dent] couldn't afford to pay that, and, before they wouldpay, they would close." These words constitute a pre-diction of a possible consequence of unionization and not athreat ofreprisal inthe event employees opt for union rep-resentation. I find, therefore, Respondent did not violateSection8(a)(1) of the Act on October 2 by threatening itsemployees with plant closure if they selected the Union astheirbargaining representative.A similar violation on October 23 is attributed to RoyBennett,productionmanager inKosciukso, and Paul New-ell, cutting room foreman.It ispredicated on the uncontro- 602DECISIONSOF NATIONALLABOR RELATIONS BOARDverted testimony of John Albert Hood, a patternmaker inthe Kosciusko plant. On that occasion, Hood got involvedin a long discussion with Bennett in the area where Hoodworked about the pros and cons of unionism.Newelljoined them sometime after the conversation began andparticipated in it.The thrust of the discussion was Bennettand Newell trying to convince Hood that his own best in-terest lay in reliance on himself while Hood tried to con-vince them that employees could protect themselvesagainst mistreatment by banding together. At one point,Bennett said the Kosciusko plant was losing money andadded "that if the union went in, it would cause furtherlosses from strikes and so on,disturbance in the work; thatthey-if they kept losing money, that would make themlosemore money. They would close the doors." Onceagain, a prediction and not a threat. I find, therefore, Re-spondent did not violate Section 8(a)(1) on October 23 bythreatening plant closure in the event its employees select-ed the Union as their bargaining representative. Cf.Versa-tube Corporation,203 NLRB 456 (1973).Other allegations of 8(a)(1) violations by lower-level su-pervisors are couched in terms of interrogation of employ-ees concerningtheir union membership, sympathies, anddesires. The earliest such incident took place at the Lam-bert plant on October 3. Sally McArthur, a supervisor inthe sewing room,approached Margie Gillmore,one of theoperatorswho worked under her. She came to Mrs.Gillmore's machine and said she wanted to talk to her.Mrs.McArthur said she was against having a union atGaran and she would fight it with everything she had 100percent.She asked Mrs. Gillmore if there was anything shewanted to say on the subject. Mrs. Gillmore said, "No, Idon't have anything to say." There is nothing of an interro-gatory nature about this exchange. Mrs. McArthur wassimply expressing her opinion about the Union to Mrs.Gillmore, something she had a legal right to do. The factthat she gave Mrs. Gillmore an opportunity to responddoes not establish a clever effort to ascertainMrs.Gillmore's views illegally. The fact that Mrs.McArthursaid she was totally opposed to the Union does not makeher words coercive. Cf.Greenwood Mills,210 NLRB 75(1974), andMississippi Extended Care Center, Inc., d/b/a/Care Inn, Collierville,202 NLRB 1065 (1973).An incident at the Starkville plant on October 12 involv-ing a supervisor named Joy Murphy poses the only credi-bility conflict between a supervisor who allegedly interro-gated an employee and the employee involved in theconversation.Mrs.Murphy's version of her conversationwith Betty Hollingshed agrees with Mrs. Hollingshed's inbroad outline. The conversation took place shortly afterPerry Mullen, Respondent's vice president, had spoken tothe employees and began,both women agree,when Mrs.Murphy asked Mrs. Holhngshed what she thought of hisspeech.Mrs.Murphy's version denies that she left Mrs.Hollingshed and then returned to continue the conversa-tion.More importantly,itomits the element of interroga-tion about Mrs. Hollingshed's union activites.Since bothversions demonstratethat Mrs. Murphy was trying to carryout the sort of role Respondent assigned to its lower-levelsupervisors in its antiunion campaign, as demonstrated byPlant Manager Willette's instructions to his supervisors inKosciusko, I am persuaded that Mrs. Murphy,in an excessof zeal,went beyond the point Respondent intended.Therefore, I credit Mrs. Hollingshed over Mrs. Murphy.Mrs. Murphy stopped by Mrs. Hollingshed's press andasked her if she had heard Mullen's speech and what shethought about it. Mrs. Hollingshed said she did not thinkanything about it. Mrs. Murphy left and returned a fewminuteslater. She said she wanted to explain to Mrs. Hol-lingshed about the Union. She said that if the Union cameinto the plant and Mrs. Hollingshed went out on strike shewould be replaced. Mrs. Murphy asked Mrs. Hollingshed ifanyone had been to her house trying to get herto sign aunion card. Mrs. Hollingshed said no. Mrs. Murphy saidthere would be and Respondent did not want her to sign acard.Mrs. Murphy then said that, if there was anythingMrs. Hollingshed did not understand about a union, sheshould come to Mrs. Murphy; if Mrs. Murphy did notknow the answer, she could find someone that did. Mrs.Murphy ended by pointing out that she had worked therefor 10 years and Garan had been good to her.Here, unlike the McArthur-Gillmore conversation atLambert on October 3, Mrs. Murphy did question Mrs.Hollingshed about whether she had signed an authoriza-tion card without any legal right to seek that informationand without giving her the assurances against reprisals re-quired to make such a question noncoercive in those situa-tions where an employer does have a legal need to know.Moreover, Mrs. Murphy's question about Mullen's speechinvitedMrs. Hollingshed to express how she felt about theUnion under circumstances where the employee involvedwas not an avowed union supporter, the question was notintended or taken as a joke, and Respondent was hostile totheUnion. Therefore, a violation of Section 8(a)(1) oc-curred on this occasion.Greenwood Mills and MississippiExtended Care Center, supra.Another incident took place at Starkville on October 23when Jackie Miller, a cutting department supervisor, askedLinda Johnson, a bundler, whether anybody from theUnion had come to her house while she had been on layoff.(A number of employees at the Starkville plant were laidoff on Friday, September 28, and returned to work onMonday, October 22.) The first of the two principles thatgovern with respect to the Murphy-Hollingshed conversa-tion on October 12 (i.e., the seeking of information aboutan employee's union activities where there is no need toknow) applies here. Respondent also violated Section8(a)(1) of the Act on this occasion.Blue Flash Express, Inc.,109 NLRB 591 (1954);Struksnes Construction Co., Inc.,148NLRB 1368(1964).Two episodes of allegedly illegal interrogation occurredat the Kosciusko plant. Both are predicated on the uncon-troverted (although somewhat confused) testimony of Bes-sie Hollie, a sewing machine operator. On October 19 (i.e.,after a petition for an election at the Kosciusko plant hadbeen filed but before an election had been ordered), SueHutchison, a supervisor, asked Mrs. Hollie whether, if itcame to a vote, she would vote no. Mrs. Hollie did notreply.On October 22, Roy Bennett, the plant productionmanager,advisedMrs. Hollie not to vote for the Union,adding, "if you vote for the Union, I think you would bemaking a mistake." Mrs. Hollie said she was going to vote STARKVILLE, INC.603no if it ever came to a vote.Mrs. Hutchison asked a ques-tion.Bennett declared anopinion bygiving unsolicited ad-vice.However,in both instances Respondent's supervisorinvitedMrs.Hollie to express how she felt about theUnion. Like Mrs. Hollingshed at Starkville, Mrs. Holliewas not an avowed union supporter. (She was not amongthe 38 Kosciusko employees who signed the documentmailed to the Kosciusko plant on September 12 in order to"make company knowledge.") Mrs. Hutchison's questionand Bennett's advice were not intended or taken as a joke.Respondent was hostileto the Union. Therefore, the Actwas violated on each occasion.Greenwood MillsandMis-sissippi Extended Care Center, supra.In summary, I find Respondent violated Section 8(a)(1)of the Act by interrogating employees about their unionmembership, sympathies,and desireson October 12, 19,22, and 23, but not on October 3.2.Thewage increasea.FactsThe sequence of events which led up to the granting of asystemwideraiseby Garan effective October 2is essential-ly undisputed. (All 16 plants got the raise except the one inAdamsville,Tennessee,where a collective-bargainingagreement precluded any such unilateral action by Re-spondent.)Most of Respondent's production employeesare on a piece rate, incentive pay system. Prior to October2, the base rate was $2 an hour,i.e.,anemployee whoearned$2 or more an hour on an average weekly earnings6basis was a fully productive or "production" operator. Theminimum orentry ratewas $1.60 an hour,i.e., an employeewho earned more than $1.60 an hour but less than $2 anhour on an average weekly earnings basis was a "substan-dard" operator, and one who earned less than $1.60 anhour so that Respondent had to pay her the differencebetween her actual earnings and $1.60 an hour in any givenweek was a"problem"operator. (The essential element inthe granting of a raise under an incentive system is, ofcourse, an increase in piece rates. The record is unclear onpreciselywhen Garan raised its wage structure to the$2-$1.60 an hour level. Apparently it occurred in Marchor April 1972. In any event, there is no claim and no indi-cation that the raise on October 2 which underlies this alle-gation of the complaint fell into any established pattern ofraises granted at regular intervals by Respondent.)Respondent has four manufacturing managers each ofwhom is directly responsible for a number of plants. Theyconfer from time to time.The subjectof a raise first cameup in February or March. At that time, the manufacturingmanagers were considering improving Respondent's vaca-tion plan by adding a third week, a benefit which was im-plemented in March. In that context, they first discussedwhether, in view of inflation, its consequent effect on6 "Average earnings"isa figure which has great significance for eachemployee who is paid on the incentive plan rather than hourly. It is comput-ed each week on the basis of the 4 weeks immediately prior.It has varioususes, such as computation due the employee for short periods of machinedowntime.Respondent's ability to retain employees as wages escalat-ed in the communities where Respondent's plants. are lo-cated, and suggested legislation which would increase theFederalminimum wage above the $1.60-an-hour ratewhich then prevailed, it was time for Respondent to grant araise.At a subsequent meeting in April, they set in motionthe events which culminated on October 2 by asking How-ard Weliver to conduct a wage survey. Weliver initiated thesurvey around May 1 by circularizing approximately 30companies in areas where Respondent has plants.In this same period Respondent began taking the possi-bility of a raise into account in its on-going operations inanother significant way. Respondent annually produces afall line and a spring line of garments;i.e.,garments de-signed to be sold at retail in the fall or the spring. Respon-dent designs and merchandises its fall line in the precedingwinter and spring. It designs and merchandises its springline in the preceding summer and fall. Production thentakes place after salesmen have obtained orders based onsamples of the garments Respondent is offering to thetrade in time to place the fall line in Respondent custom-ers' stores by late summer, and the spring line by laterwinter. At the time the manufacturing managers first beganconsideringthepossibilityofawage increase,Respondent's designers were just beginning to go to workon the spring 1974 line. Since any raise which might beordered would, obviously, first affect the price at whichRespondent would offer its spring 1974 line (prices of thefall 1973 line were already set and much of the productionof that line already contracted for), manufacturing manag-ers and plant managers began in late June and early Julyrevising spring 1974 cost sheets already sent to designersand merchandisers headquartered in New York. The re-vised cost sheets reflected the possibility that labor costswould be higher then those currently in effect.On July 12, Weliver sent the manufacturing managersand their immediate superior, Perry Mullen, a memoran-dum detailing the results of his wage survey. It said, inpertinent part, "This survey does point out the need foradjustments in some of our rates, especially those in theoffice.... All of us realize there will be a minimum wagechange comingup this fall either to $1.90 or $2.00, but theproblem in the office is with us today, as we get peoplewith more experience in these jobs. I would like to recom-mend that we reevaluate the office jobs and also jointlyconsider the possibility of installing the new base rate be-fore we are forced to do so this fall." (In late July, Houseand Senate conferees agreed on a bill to boost the basicFederal minimum wage to $2 an hour, effective-October 1.)The manufacturing managers asked Weliver to summar-ize his data in a different format. He did so in a memoran-dum datedJuly 24.He suggested a meetingon July 30 "todiscuss this situation.We will need to establish a recom-mendation for a base rate, indirect guidelines and be pre-pared to make representative cost sheets reflecting thesechanges."Weliver met with Mullen, the four manufactur-ing managers,and Respondent's chief engineer on July 30.Theydiscussed various possibilities,including shifting to avariable base rate, without coming to any conclusion abouthow big a raise or what manner of raise should be given.As a result of this meeting,engineering studies,which must 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDprecede the establishment of new piece rates and whichhad been started in July, were accelerated.Respondent held a plant managers meeting in Biloxi,Mississippi,on August 30 and 31.A wage increase wasamong the subjects discussed.The manufacturing manag-ers asked the view of the plant managers as to the need fora raise and what form it should take.Unions were alsodiscussed,including the ChargingParty.However, therewas no discussion of the one subject in connection with theother.The fact that there was unionactivityin the Phila-delphia,Mississippi,area at that moment was mentioned,although the fact that the ChargingPartyhad started anorganizing campaign at Respondent'sPhiladelphia plantwas not.The sense of the conference was that a raise wasneeded. The plant managers were told that it would beexpedited. (The Federal minimum wage bill was passed byCongress and sent totheWhiteHouse around the time ofthe Biloxi conference.PresidentNixonvetoed it on Sep-tember 6.)Weliver,Mullen, and the manufacturing managers final-ized the raise in the form and at the level which ultimatelybecame effective on October 2 when they decided, in theweek following the Biloxi conference,what to recommendto top management.This was the week in which the Charg-ing Party held its first organizational meeting in Kosciusko,the first overt union activity in any of the plants involvedin this proceeding,and the week in which Respondent firstbecame aware of union activity in any of those plants.?Theydecided thattheywould not shift from a single to avariable base rate.Theydecided that the base rate wouldbe increased from $2 to $2.20 an hour and the minimum orentry rate from $1.60 to$1.90. Theydecided that hourlypaid employeeswouldget raises of approximately 20 centsan hour.Theydecided that the raise would take effectwithoutdelay,i.e., just as soon as the necessary work re-quired to compute and circulate the higher piece rates im-plicit in a raise of this sizecouldbe completed.During thesecond week in September,themanufacturing managerswentto New Yorkwherethey met withRespondent's topmanagement,i.e., its president, group vice president, andvice president in charge of finance.Theymade their rec-ommendation.It was adopted. A target date of October 1for implementing the decision was set.The ChargingParty's campaign to organize Respondent'sMississippiplants did not come up at this meeting until after the finaldecision to grant a raise had been reached. As the othermanufacturingmanagers were leaving the conferenceroom,Rodney Faver,the manufacturing manager chargedwith responsibility for the Kosciusko plant,stayed behind7 The question of precisely when Respondentbecame awareof the Charg-ing Party's activities at its plantin Philadelphia, a fact whichis, I think,important to most of the discharges alleged in the complaint, is not impor-tant here.It is discussed in sec.B, 2, b, below. WhileRespondentdoes notadmit it had knowledgeof union activityin that senseat any particularmoment in the sequence ofevents which led up to October 2, it readilyconcedes that it had knowledgeof union activityat the moment when themanufacturing managersdecided theywould recommend a raise,the firstmoment when officials of Respondentwith authorityto resolve the questionof whethera raiseshould or should not begranted reacheda decision. TheGeneral Counsel does not claim Respondent's reactionswere triggered bywhatever happened in Philadelphia. Thus thisissue doesnot turn on compa-ny knowledge.and reported that a campaign was underway in Kosciusko.The work necessary to implement the raise was done asquickly as possible.On October 1, plant managers werenotified by telephone to inform their employees that a raisewas being granted effectiveOctober 2and what the newbase,minimum,piece,and hourlyrates were.Announce-ments to this effect were made in the Starkville,Kosciusko,and Lambert plants on October 2.b.Analysis and conclusionsThe complaint alleges Respondent violated Section8(a)(l) of the Act when it "granted its employees a wageincrease"at each of the plants involved in this proceeding"in order to induce its employees not to support theUnion." The General Counsel does not contend Respon-dent only granted the October 2 raise because the ChargingParty undertook to organize some of its employees. In theface of this record, such a contention would verge on theridiculous.A raise of some type and size was obviouslyunder serious study long before the Charging Party as-signed an organizer to any of Respondent'splants.Theeconomic factors which compelled Respondent to grant araise at that time in its own best interest,separate andapart from any problems organization of its Mississippiplant might add to its burdens, are beyond serious dispute.The state of the American economy in 1973, the infla-tionary spiral of wages and prices which made it difficultfor any employer to attract and hold employeeswith mini-mal wages, thevery real possibility thata change in the lawwould force an increase in Respondent's existing wagestructure,all these factors preclude any finding that Re-spondent did not act from economic motives when it grant-ed a raise.Rather,the General Counsel contends that Re-spondent accelerated the raise for an illegal reason,arguingthus in his brief:Faver testified that October 1 was established as a tar-get date after theNew Yorkmeeting. . . This newlyprompted urge to move with the utmost of dispatchwas surely motivated by some factor. In fact, the onlynew factor which arose between the August meeting inBiloxi,Mississippi, and the mid-September meeting inNew York was the start of the union's organizationalcampaigns at the Kosciusko,Lambert, Eupora, Stark-ville and Carthage,Mississippi,plants of Respondent.. It is also a matter of record that the petition forthe representation electionwas filed by the Union onSeptember 26, 1973, pertaining to the Kosciusko, Mis-sissippi,plant of Respondent.Counsel for the General Counsel submits that theimmediate reaction of the Respondent was to hurried-ly accelerate the implementation of the six months oldproposal to grant a general system-wide wage in-crease.The General Counsel can point to only two facts fromwhich he would infer an antiunion motive for the time atwhich the raise was granted.The first is the fact that com-pany records of time spent by engineers on timestudiesshowed a marked jump in September over July and Au-gust. The second is that no decision was reached on when STARKVILLE, INC.605the raise would be granted until after the Charging Party'scampaign heated up in August. Both are correct. However,both together are not sufficient to overcome the evidencewhich establishes the validity of Respondent's economicreasons for granting a raiseon October2 and not on somelater date. The accelerationof engineering timestudies inSeptember is as much evidence to support Respondent'sargument that it decided around the time of the Biloximeeting that a raise would be expedited for economic rea-sons as it is evidence to support acceleration for an anti-union motive. The urgency of Respondent's economicneed for a wage raise is clear.Its implementing the decisionto grant a raise as quickly as possible after final approvalwas granted by top management to show that the raise andthe antiunion campaign were linked in the minds ofRespondent'sdecision makers at any point in the eventsleading up to October 2, there is no basis for a finding thatRespondent accelerated the raise "in order to induce itsemployees not to support the Union." Respondent wouldhave granted its employees a raise on October 2 if theCharging Party had not been engaged in a campaign toorganize its plants at that time. The fact that the ChargingParty happened to be engaged in such a campaign at thattime did not deter it from granting the raise. These twofacts bring Respondent'swage increase squarely within thebasic rule that an employer who has a change in employeebenefits in the works when it becomes aware of its employ-ees' union activities interferes with their Section 7 rightsonly if it alters plans already in process,not if it carriesthem out as if no union activity had begun. I find, there-fore, the General Counsel has failed to prove by a prepon-derance of the evidence that Respondent violated Section8(a)(1) of the Act on October 2 by grantinga wage increaseto its employees.Stumpf Motor Company, Inc.,208 NLRB431 (1974),and casescitedtherein.a certain operation or classification,the following willbe the order for reducing the work force,assumingother factors such as absenteeism and tardiness areequal.1.Problem Operators2.Trainees3.Substandard Operators4.Production OperatorsThese employees will be terminated for lack of workand their names removed from company records. (Theterm"laid off"should not be used in discussion withthe employees and it should not appear on companyrecords.)B.Affected employees should not be told that theywill be taken back or that they will be called back atsome future date.They shouldnotbe promised a jobat some future time.They shouldbe told that we willbe glad for them to check with us from time to timeand reapplyfor work.We should say that we will giveevery consideration to their prior experience and his-tory with thecompany.C. If we are sure that a particular termination forlack of work will be temporary and of short duration(less than one month)and we want the affected em-ployee back,we will notify him when to report back towork.This will be exceptional and great care will betaken before a situation is regardedtemporary.D.Whenever there is insufficient work on a tempo-rary basis, it will be our policy to first check all em-ployees in the affected section to see if anyone wouldlike to be off.If not,then Section II-C of this policywill apply and employees will be terminated accordingto Paragraph II-A.III.TRANSFERS-SENIORITYB.The Discharges1.FactsRespondent's procedures with respect to seniority are setforth in a part of its "Employee Policy Manual" dated Au-gust 5, 1970. It reads, in pertinent part:GENERALReduction in work forces and reinstatement will beadministered according to the procedures outlined be-low.PROCEDURESI.JOB CLASSIFICATIONA.We will observe seniority by jobclassification orjob operation.B. The date of hireor an employee will determinehis senioritystatus in a job classificationor job opera-tion.C. An employee may holdjob classification senior-ity onmore thanone jobwhenthatjob is seasonal.II.WORK FORCE REDUCTIONSA. If a reductionin the work force is necessary forB. PermanentTransfers1.When and if a transfer becomes permanent forany reason, seniority will be handled in the follow-ing manner:a.When an employee permanently transfersfrom one job classification or operation to anoth-er job classification or operation, the employeewill be listed at the bottom of that jobclassifica-tion or operation seniority roster. However, theemployee will maintain his seniority in the opera-tion he transferred from until he completed thetraining curve on the new operation.b.The transferred employee will regain his date ofhire senioritystatus inthe new job classification oroperation on the date he becomes a production oper-ator in the assigned job classification or operation.c.Any employee who is permanently transferredto a new job classification or operation and whocannot satisfactorily perform the operation aftera fair trial period may be placed on her old opera-tion or trained on a new one. If no work is avail-able which the operator can perform, then the op-erator is to be terminated.Each plant manager receives a list each week showing 606DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich employeesout ofthe trainingperiod failed to makeproduction the priorweek.The listindicates whether anemployee wassubstandard,i.e., earned more than the min-imumrate butless thanthe baserate,or problem, i.e.,earned less than the minimum rate.An employee who ap-pears onthislistwithany degree of regularitybecomesknown as a substandardor problemoperator,as the casemay be.a.At StarkvilleUnlike the discharges at Kosciusko which have no ele-ment in common other than the fact that each woman losther job, three of the four alleged discriminatees at Stark-ville were involved in a common incident on September 21.The three are Brenda Purnell,her sister,CloteriaRob-inson,and CarolynDawson.Since there is no question ofcompany knowledge at time of discharge in the cases ofPurnell and Robinson,8and since there is no dispute thatRose Elliott did not,in fact, participate in union activitiesbeyondsigning an authorization card prior to her dis-charge,the only significance of the incident is to provide abasis for a findingof companyknowledge in the case ofCarolyn Dawson.Without attempting to detail all the intri-cacies of the argument on this hotly contested point, I donot credit the testimony of Katie Butler,a supervisor, thatshe did not name Mrs.Dawson as one of the employeesshe reported as engaging in union activities in the ladiesroom at the Starkville plant on Friday,September 21, whenthe following events occurred:Seven employees left the plant at lunchtime in one auto-mobile.Included in the group were Brenda Purnell,Clote-ria Robinson,and Carolyn Dawson.While they were in theautomobile,Miss Purnell solicited the others to sign au-thorization cards for the Charging Party.When they gotback to the plant parking lot,she distributed blank cards tosome of the others beforetheygot out of the automobile.As they entered the plant to return to work, the entiregroup stopped in the ladies room. Katie Butler, plant qual-ity control supervisor,came in while they were there. Shesaw Mrs.Robinson return an executed card to Miss Pur-nell. Pursuant to her instructions,she immediately reportedwhat she had observed to Louise Johnston,plant personnelmanager.She named Mrs. Dawson as being among thegroup she had observed engaging in union activities in theladies room.(1)Brenda PurnellBrenda Purnell's date of hire was September23, 1970.She was a sewing machine operator on the set and closeline. She was active in theCharging Party'scampaign toorganize the Starkville plant,signing an authorization cardforMae Blair,the professional organizer,on September 198Miss Purnell,likeAndrew Gordon at Lambert,was admittedly dis-charged for engaging in a union activity. The issue in their cases is whetheritwas a protected activity. Mrs. Robinson was the only terminated employ-ee at Starkville who "made company knowledge" by signing a documentsent to Respondent prior to her discharge.All six at Kosciusko fall into thatcategory.and obtaining cards from other employees. In the course ofthis activity, she visited the homes of other employees,sometimesin the company of Carolyn Dawson.Miss Purnell was absent from work on September 20. Onthe afternoon of September 21, following the ladies roomincident already described, she was told by Louise John-ston that she had been absent excessively as a result of aninjury she had recently suffered and was ordered to pro-duce a doctor's certificate that she was physically able towork by Monday, September 24. She did so, turning in thepaper requested on the morning of September 24. Thatafternoon she inquired of Louise Johnston whether the pa-per was satisfactory. She was told it was. No further pointwas made of her absenteeism. It did not figure in her dis-charge in any way.Later, on the afternoon of September 24, Miss Purnellwas summoned to the office of the plant manager, RobertJohnson. She was discharged for threatening another em-ployee in order to force that employee to sign an authoriza-tion card. Johnson refused to tell her the name of the em-ployee she had threatened. She protested that she had notthreatened anyone. At the end of the termination inter-view, she was not permitted to return to her machine topick up her personal equipment. Instead, she was escorteddirectly out of the plant. As she left, she passed Starkvillecity policemen walking into the plant. The policemen hadbeen summoned by Respondent because it feared a distur-bance as the result of Miss Purnell's discharge. Miss Pur-nell filed a complaint with the local chapter of the NationalAssociation for the Advancement of Colored People. Offi-cials of the NAACP spoke to officials of Respondent twicein an effort to get Miss Purnell reinstated to no avail.At the hearing, Robert Johnson refused to name the em-ployee whom Miss Purnell had threatened on the groundthat he had promised he would not reveal the employee'sname. While not admitting that the discharge of Miss Pur-nell violated the Act, Respondent offered no evidence indefense of that allegation of the complaint. There is noevidence in the record that Miss Purnell ever threatenedanyone for any reason or under any circumstances.(2)Carolyn DawsonCarolyn Dawson's date of hire was March 12. She was asewing machine operator on the cuff-setting line. LikeBrenda Purnell,she signed an authorization card for MaeBlair on September 19 and solicited thereafter.Mrs Dawson was a substandard operator. In the firstweek after she completed her 8-week training period, MaryYoung,her immediate supervisor,and Ray Parish, plantproduction manager, told her that Respondent would notbe able to keep her if her production did not improve. OnAugust 29, Mrs. Young warned her that she would have toget her production up to the base rate or she would not betransferred to another line when the cuff season ended.(Shirts are produced in the Starkville plant. Fall line shirtshave long sleeves. Spring line shirts have short sleeves. Fall1973 line production was nearing its end at this time.) Dur-ing the week ending September 14, Mrs.Dawson was ab-sent 2 days.She did not earn the base rate of$16 on any ofthe 3 days she worked.During the week ending September STARKVILLE,INC.60721, she earned a few pennies more than$16 on each of 2days,less than $16 on each of the other 3. Her average forthe week was $14.87.On the afternoon of Friday,September 21, after the la-dies room incident already described,Parish and Mrs.Young told Mrs. Dawson that she would be terminated onSeptember 28 if she did not make production,i.e.,earnmore than$16, each day of the following week.The reasongiven was the fact that cuffs were running out and theycould not transfer a substandard operator to another line.Mrs. Dawson earned more than $16 on Monday,Septem-ber 24,and Tuesday,September 25. On Wednesday, Sep-tember 26,she earned less. That afternoon she asked to getoff early so that she could pick up food stamps.She wasdenied permission to leave on the ground that she had beenwarned about her production and needed a full day's pro-duction in order to avoid discharge. She was absent onThursday,September 27. Another employee reported toMrs. Young that Mrs. Dawson had said,before she left theplant on Wednesday,the reason Respondent would not lether off early was the fact it believed she was helping Bren-da Purnell with the Union,but that she did not have any-thing to do with it.On Friday,September 28, Mrs.Dawsonagain failed to make production.Her average earnings forthe 4 days she worked that week were $15.69.Respondent laid off a number of employees for econom-ic reasons at the end of the day on September 28. Theywere told to return to work on Monday,October 22. Mrs.Dawson was in this group.She was not discharged ratherthan laid off at this time because her final figures for theweek were not available at the time she was laid off.The decision to terminate Mrs. Dawson was made dur-ing the week of October 1 when she showed up on theproblem-substandard operators list for the week endingSeptember 28. She was not informed of this decision untilshe returned to the plant on the morning of Monday, Octo-ber 22,pursuant to the instructions she had received whenshe was laid off. Louise Johnston had tried to contact herwithout success in the interim.She was told by RobertJohnson,the plant manager,that she would have to beterminated because she had been given a week to makeproduction and had failed.He told her that,under the cir-cumstances,he could not transfer her to another operation.Essie Young,another substandard operator on the cuffset line whose date of hire was April 16, was transferred toan embroidery operation on September 14. (She actuallystarted work on that machine on Monday,September 17.)Black employees had complained that no black had everbeen put on the embroidery machine because of racial dis-crimination.Mrs.Dawson and Miss Young are bothblacks.Miss Young was picked over Mrs. Dawson fortransfer on the recommendation of Mary Young. Mrs.Young,a white woman,selectedMiss Young because herattendance was better and her earnings,although substan-dard,were higher,and because she had a gut feeling thatMiss Young would do the better job. She did not take Mrs.Dawson's greater seniority into consideration.Miss Younghas, in fact,since made it on the embroidery machine, ris-ing to production operator status despite the fact that em-broidery is more difficult than cuff setting.(3)Cloteria Robinson and Rose ElliottCloteriaRobinson'sdate of hire was April 25. RoseElliott'swas April 11. Both were sewing machine operatorson the side close line.As already indicated,Mrs. Robinsonsigned an authorization card in the ladies room on Septem-ber 21 and was observed by Respondent turning it intoBrenda Purnell, one of the more active organizers amongStarkville employees.In addition,she "made companyknowledge"on October 29. Miss Elliott signed an authori-zation card on September 22. She was not in the plant atthe time.She engaged in no other union activities.Respon-dent was not aware(and the General Counsel does notcontend it was aware)that she was in favor of the Unionwhen it discharged her on November 5.Both Mrs. Robinson and Miss Elliott were problem op-erators,i.e., their earnings were consistently below the min-imum rate so that Respondent had to compensate them forwork not performed in order,prior to Octcber 2, to complywith the Federal minimum wage law and,after October 2,tomeet its newly established minimum rate of $1.90 anhour.Both were warned by Ray Parish in July,shortlyafter they finished their training period,about their lowproduction.Both were among the group of Starkville em-ployees laid off on September 28 and recalled on October22. Both were told by Robert Johnson on October 22 thatthey had 2 weeks to make production or they would beterminated.At that time,the earnings figure which separat-ed problem operators from substandard operators was$15.20 a day.The figure which separated substandard op-erators from production operators was $17.60.During thelast 2 weeks of their employment,each topped $17.60 on Iday.Miss Elliott earned $17.97 on Tuesday, October 30.Mrs. Robinson earned $17.85 on Thursday,November 1.On each of the other days they worked,each earned lessthan $15.20.Miss Elliott's daily average during the weekending Friday,October 26, was $11.29,during the weekending Friday,November 2, $14.46.Mrs.Robinsonworked only 3 days in the first of these weeks.Her dailyaverage for the days she worked was$10.95. She workedonly 4 days in the second week. Her daily average was$13.83. Both were terminated by Johnson on Monday, No-vember 5.Johnson called each woman into his office separately.Mrs. Robinson,who provoked some profanity from John-son on October 30 when he talked to her about the "com-pany knowledge"letter he had received,had the same ef-fect on him this time.When she entered his office,he said,"Cloteria, I think you know why I have called you here. Ihave something to tell you."Mrs. Robinson said, "You can't tell me anything."Johnson said, "Well, I can tell you one damn thing. I'mfiring you."Mrs. Robinson stalked out.When Miss Elliott came into his office,Johnson said,"Well, Rosie,this is it.We have talked with you. I ex-plained to you previously that you had to make the pro-duction rate or we couldn't keep you. I'm sorry that it hadto happen and if you need us for a recommendation foranother job, feel free to have your next employer contactus."Miss Elliott cried.At the time of the termination of Mrs.Robinson and 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiss Elliott, there were three operators working on tanktop shirts on the side close line. The third operator wasSriatiUsman, a trainee whose date of hire is October 30.Olivia Jackson, whose date of hire is July 30, was trans-ferred to the line on November 8. Mattie Rhine was hiredon December 3 and placed on the line. As of the weekending Friday, December 21, the last week for which pre-cise records appear in the record (the plant was closed dur-ing Christmas week),all three were still averaging less than$15.20 a day. Apparently (the record is not clear) all threewere still trainees on the side close line at that time. Allthree were substandard operators in the period in 1974 justprior to the hearing. All had been warned about their lowproduction.The product on which Mrs. Robinson and Miss Elliottworked-tank tops-was a new one in the Starkville plant.Consequently, prior to October 22, the piece rate at whichtheywere compensatedwas a temporary one. The methodin this operation was initially patterned on the way it wasdone in another of Garan's plants. When this proved un-satisfactory, the method was changed four different timesuntil an efficient one was evolved. The last change oc-curred in July, well before any union activity at Starkville.When the engineers completed their studies, they recom-mended a rate for the operation which Johnson consideredtoo low. As was his prerogative as plant manager, he in-creased the engineers' rate by 16 percent. When Mrs. Rob-inson and Miss Elliott returned from layoff on October 22and were warned about making production, Johnson toldthem what the new permanent rate was? At the time Mrs.Robinson and Miss Elliott were terminated, production oftank tops at the Starkville plant was on the increase.Johnson, who became manager of the plant approxi-mately a year prior to the hearing, has warned other prob-lem operators that they would be discharged if they did notmake production. Some were warned before Mrs. Rob-inson and Miss Elliott were warned, some after. Some quitafter being warned but before being discharged. Otherswere discharged when they failed to make production.b. At Kosciusko(1)Geraldine StephensGeraldine Stephens' date of hire was September 28,1970. She was a sewing machine operator on the right andleft zipper (or zip) set line. She signed an authorizationcard for the Charging Party. She attended a number ofunion meetings, beginning with the one on September 11 atwhich she and all the other women named as discrimina-tees at the Kosciusko plant signed a document in order to"make company knowledge."Miss Stephens was a substandard or problem operator91 do not credit the testimony of Mrs. Robinson and Miss Elliott thattheir piece rate was boosted again on October 30 from 13 cents per dozen to15 cents.I think they were simply confused by all the complicated testimonyabout how the permanent rate for tank tops side close had finally beenarrived at.In any event,while the General Counsel seems to attach someimportance to the point,such a finding would only weaken his case, for itwould mean that Mrs. Robinson's and Miss Elliott's opportunity to makeproduction was enhanced during the last week of their employmentthroughout her employment. During 1973 her name ap-peared on the weekly problem operators list nine times be-fore August 27. In July and again in early August, BeverlyRyles, her immediate supervisor, talked to her about beingon the problem operators list. Mrs. Ryles began in July to"pick her up hourly,"i.e., shebegan to check her produc-tion once an hour so that she could counsel her whethershe was working at production speed. This procedure con-tinued untilAugust 27. On August 14, she was warned byRoy Bennett, plant production manager, Joann Hudson,plant training supervisor, and Mrs. Ryles that she had 2weeks in which to make production or else she would beplaced on a retraining curve. She failed to make produc-tion.On Monday, August 27, she went on a retrainingcurve.New employees and old employees who are transferredto a new operation are considered trainees until they com-plete a training period. The length of the period varies de-pending on the complexity of the operation for which theemployee is being trained. For zip set, the training periodlasts14 weeks. For each operation there is a training curve.It starts at a nominalproductionlevel inthe first week oftraining and ends at the full production level at the end ofthe last week. In August and September, full productionlevel was $16 per day. Thus, the training curve is designedto give a traineean opportunity to build up gradually tofull production status during the training period by indicat-ing figures for increasingly higher daily production duringthe training period which are considered indicative of nor-mal development.When an operator who has completed a training periodis placed on a retraining curve, she starts at the point onthe training curve which correlates with her average weeklyearnings. In Miss Stephens' case, her average weekly earn-ing at the time were the equivalent of the production ex-pected of a trainee at the beginning of the eighth week ofthe training period. Therefore, her retraining curve startedat the eighth week of the regular training curve, and shewas expected to achieve $16 a day through daily improve-ment in 7 weeks. Placing a problem operator on a retrain-ing curve is Respondent's last resort before terminating herfor inability to do the work. If she achieves production inthe retraining time allotted to her and thereafter maintainsit, she continues in Respondent's employ. If she successful-ly completes the retraining curve but thereafter falls belowproduction,she isdischarged. If, during the retraining peri-od, her production falls below the point on the curve it issupposed to reach on 3 successive days, she is discharged.The consequences of falling below the retraining curvewere explained to Miss Stephens before she went on it. Asis customary in these situations, her curve was posted athermachine, her production was computed and posteddaily by thetrainingsupervisor, and her supervisors con-sulted with her regularly about the progress she was mak-ing.Beginning on August 27, Miss Stephens' production wasat or above her retraining curve each day until Monday,September 17, when it fell below. On Tuesday, September18, it was again above. On Wednesday, September 19, itagain fell below the line and remained there throughThursday, Friday, and Monday, September 20, 21, and 24. STARKVILLE,INC.609On Monday,Bennett pointed out to Miss Stephens thatshe had already been below the line 3 consecutive days andwarned her that I more day would cost her her job. On themorning of September 25, he discharged her.At the time Miss Stephens was on a retraining curve,Josephine McGee was also on the zip line.She was also aproblem operator.AfterMiss Stephens was terminated, Jo-sephine McGee was also placed on a retraining curve. Shequit before her retraining period ended.Other operatorshave quit after being placed on a retraining curve. Stillothers have been discharged.One of the latter,a JanieClark,was subsequently reemployed as a janitress and wasworking at the Kosciusko plant at the time of the hearing.(2) Shirley VowellLikeGeraldine Stephens,Shirley Vowellwas dischargedon September25. Like theother four Kosciusko womenwhose discharges in late September and the first half ofOctober areclaimed bythe General Counsel to be violativeof the Act,Mrs. Vowell was discharged at a time when theplant was undergoing a reduction in the number of pairs ofjeans it was turning out.In Miss Stephens'case, that fact isimmaterial.As of thetime of the hearing no productionemployees had been hired since Mrs. Vowell was dis-charged on September 25, the earliest discharge Respon-dent attributes to thecutbackin production. Employeesnot named in the complaint as discriminatees were dis-charged in the period following the beginning of union ac-tivity.The totalcomplement of employees dropped from279 inAugust to approximately230 on February 12, 1974,the firstday of thehearing.Mrs. Vowell'sdate of hire was November 19, 1971. Shewas a marker in the cutting department. She signed anauthorization card at the initial union meeting in Koscius-ko onSeptember4 andthereafter solicited cards fromotheremployees. Her mother was an official of the Charg-ing Party at a pantsfactory (not one of Respondent's) inLouisville,Mississippi.Sometime in mid-August she askedher mother to havethe Unionsend organizers to Koscius-ko. She was unaware of any unionactivitydirected atGaran's Mississippi plants prior to the September 4 meet-ing in Kosciusko.She thought the meeting resulted fromher initiative.Respondent never learned, prior to her dis-charge, that she had contacted her mother about startingan organizing campaign at the Kosciusko plant.Mrs. Vowell was hired and worked initially as a marker.(The work she did in the cutting department,other thanbundling parts after spreads were cut, was essentially totrace patterns on material that had been spread for cutting.She is referred to variously in the record as a "marker" anda "tracer."I have elected to use only the former title in theinterest of simplicity.) In January,Respondent's engineer-ing department produced a study of the Kosciusko plant'syardage control program the import of which was that,ideally,the chores which Mrs.Vowellworked on could beperformed by one and a fraction employees. Mrs. Vowellhad the least seniority of the three markers.Consequently,she was transferred to bundling around February 1. Some-time inMay orJune,when it developed that a third markerwas needed despite the engineeringstudy,she was trans-ferred backtomarking.She wasselected onthe basis ofher priorexperience as a marker and not seniority.A third markerwas needed because Sears',a major cus-tomer,had placedorders formany differentstyles includedin Respondent's fall 1973 line. A factor inthe cutback inproduction alluded to abovewas Sears'failure to order asextensively from Respondent's spring 1974line. InAugust,about 6 weeks beforeMrs. Vowell's termination,a plantclericalwas transferred into the office.Paul Newell, thecutting room foreman,calledMrs. Vowellinto the office atthat timeand told herthat the engineers were pressuringhim to reduce the number of markers.He told her he wasgoing to tryhaving herdo 4 hoursmarking and 4 hourspaperworkeach day.He said thatif they couldnot keep upwith the markinghe would put her backon it full time andhire someone else to do thepaperwork.He pointed out itwould be goodfor herbecause shecould do that manymore jobs and,in the eventof a cutback,the person whocould do the most jobs would be a valuableemployee andwould be retained.Consequently,during the last 6 weeksof her employment,Mrs. Vowelldid marking 4 hours andhandled paperwork4 hours each day.On September25Mrs. Vowell was stillthe junior ofKosciusko's three markers.Around 10:30 that morningNewell tookher to the personnel office and discharged her.He told her the reason was the factthat theplant washaving a cutback.Mrs. Vowell askedif she was being laidoff because of her union activities.Newellsaid no, she hadbeen selected because she had the least seniority on thecutting table and otherswouldbe let go;she just happenedto be the first.Mrs. Vowell remindedhim of what he hadsaid in August about her additional clerical skill.Newellhad no explanationfor the factthat she was being termi-nated despite his prediction that the change in her dutieswould save her in the event of acutback.On September 25, there were two women doing bundlingwork in the cutting department. One of them-RubyHill-had a date of hire earlier thanMrs. Vowell's. Theother-Marie McMullin-had a date of hire later thanMrs. Vowell's. No markers or bundlershave been hiredsince September 25. James Russell, the one male bundleremployed as of September25, had a dateof hire earlierthanMrs. Vowell's.He has since left. His duties includedheavywork not required of female bundlers.He was re-placed by transferring a man from another job.After Sep-tember 25,RubyHill did the paperworkformerly done byMrs. Vowell.(3) Pearlean CumminsPearlean Cummins' date of hire was September9, 1971.She was the sample coordinator at the time of her dis-charge.She signed an authorization card for the ChargingParty.She attended all the 9 or 10 meetingsheld by theChargingParty, including one on the evening of September25, theday beforeshe was discharged.She solicited cardsfrom other employees,visiting some of them in their homesfor that purpose.Mrs. Cummins was hired as a sewing machine operator.After 3 or4 weeks onthe backpockets line, she became aninspector.In early March,she was interviewed by Roy 610DECISIONSOF NATIONALLABOR RELATIONS BOARDBennett, plant productionmanager,Alice Payne, plant per-sonnel manager, andAlstonWillette,plant manager, abouta supervisory job that was open. She was turned down forthat particular job because she did not have enough experi-ence, especially on the sewing machines, but she was toldshe was of supervisor caliber and would be promoted even-tually. In July 1973, she was transferred to the job of sam-ple coordinator. This is a nonsupervisory job. However,she was told at the time that the move was in the nature ofa promotion,and she was given a raise.The sample coordinator is responsible for the productionof samples.Samples are manufactured in the styles Re-spondent plans to offer in its line.Salesmen then utilize thesamples in soliciting the orders on the basis of which theline is produced. Consequently, samples are producedtwice a yearas anearly stage of each of the two productioncycles. In September, sample work for the spring 1974 linehad been completed; sample work for the fall 1974 line hadnot yet started.Basically, the sample coordinator receives instructionsfrom New York in the form of a sample book and patterns.She spreads and marks the material from which the sam-ples are to be made and has it cut. She bundles the parts,just as parts are bundled in the regular production process.She then shepherds the samples through the sewing room.When they are complete, she inspects them, packs them,and ships them.In the course of this process,she does thepaperwork associated with samples. In addition, she han-dles occasional special orders, such as jeans specially or-dered by New York executives.In June, prior to Mrs. Cummins' transfer to the samplejob, the possibility that sample work might be eliminatedfrom the Kosciusko plant, a consummation devoutlywished by Willette, first came up between Willette andRodney Faver,themanufacturing manager who was hisimmediate superior. Willette did not mention this possibili-ty to Mrs. Cummins when he transferred her. During thethird week in September, Faver informed Willette that adecision was in the offing to take all sample work out of hisplant. Beginning with the fall 1974 line, Faver said, sam-ples of little children's jeans would be consolidated at thePhiladelphia plant, big children's jeans atthe Eupora plant.Respondent produces children's jeans at Philadelphia, Eu-pora, and Koscisuko. Faver also informed Willette at thattime there would be a 10-percent reduction in the numberof pairs of jeans produced in Kosciusko.On the morning of September 26 Willette learned thatthe decision as to sample making had been finalized. Hesummoned Mrs. Cummins to his office around 10:30. Hetold her the plant was having a cutback. He said he hadbeen on the telephone to New York and it had been decid-ed not to make any more samples in the Kosciusko plant.He said he did not have another position to put her in and,therefore, he was terminating her for lack of work. Therewas, in fact, no job open in inspection at that time. In anyevent,Mrs. Cummins' date of hire was later than that ofany inspector then working. (The General Counsel andMrs. Cummins also contend she was qualified for backpockets work. There was no such job available on Septem-ber 26 either. Moreover, the Kosciusko roster, which is inevidence and which indicates each employee's date of hireand job, does not indicate a "back pocket" job as such. Tothe extent to which it is possible to correlate the entries onthis exhibit withMrs. Cummins' testimony, however, itwould appear that her date of hire was later than that ofany of the operators working on the job for which sheclaimed she was qualified.)As of September 26, only three of the many rolls of yardgoods ordered by Respondent for fall 1974 line sampleshad been received at the Kosciusko plant. In the followingweek Willette ordered them shipped to Philadelphia. Bythe time his order trickled down to the employees whoboxed the goods and loaded the truck, it had been garbledinto an order to send all sample yard goods in the plant.Consequently, not only the three rolls for fall 1974 weresentbut also all the leftover, uncut goods from which sam-ples of prior lines had been made. Willette learned of themistake when he got an irate telephone call from his coun-terpart at the Philadelphia plant. He apologized and or-dered the old material sent back to Kosciusko. It was.At the time of her discharge Mrs. Cummins was workingon a specialorder for a customer named Lazarus. Lazaruswas in the process of opening a new store for which itneeded a complete stock of fall 1973 merchandise. To ac-commodate it one of Respondent's salesmenasked Willetteto rush through a special order. Willette obliged. The orderwas handled like samples in order to expedite productionand meet anair freight shipment date of Friday,Septem-ber 28. Work still remained to be done on this order as ofWednesday morning when Mrs. Cummins was discharged.The record is unclear as to whichestimateismore accu-rate,Mrs. Cummins' that it would have taken her a week tofinish the chores she had in hand when she was discharged,or Willette's that it would have taken her 4 hours. Withoutattempting to detail all the facts elicited during the hassleover this particular point, I find that Willette's estimatewas closer to reality than Mrs. Cummins'.(4)Minnie AtterberryMinnieAtterberry'sdate of hire was June 2,1971. Shewas an inspector at the time of her discharge.She signed anauthorizationcard for the Charging Party at themeetingheld on September 4. She attended meetings regularly andsolicited other employees to sign cards,visiting some ofthem in their homes for that purpose.Mrs. Atterberrywas hired as a sewing machine operator.Prior toher transfer to inspecting on August 13, sheworked on and achieved production on the band set, sideseam, and inseam lines.She was working on the side seamline at the time of her transfer.Mrs Atterberrywas dischargedon October12. She wastaken to the personneloffice by Dot Vowell, her immediatesupervisor,who toldher Respondenthad to lether go be-cause the plant was having a 10-percent cutback in work.At the timeof her discharge,Mrs. Atterberry'sdate ofhire was the latest of all the inspectors.Itwas earlier thanoperators working on the band set,side seam, and inseamlines who were not terminated. STARKVILLE, INC.611(5)Alice FondrenAlice Fondren was also discharged on October 12. Herdate of hire was January 26, 1972. She was a sewing ma-chine operator. She worked on the patch pocket set lineonly. She signed an authorization card for the ChargingParty on September 5. She attended three unionmeetings,including the one on September 11 when she and 37 otheremployees signed a document in order to "make companyknowledge." She engaged in no other union activities.Mrs. Fondren was one of five operators who were work-ing on patch pocket set in August. Patch pockets are usedon some styles of jeans, not on others. (The sewing opera-tion involvedin settinga patch pocket is different from theoperations involved in placing other types of pockets inother style jeans to the degree that changing an operatorfrom patch pocket set to another pocket operation is thesame as transferring her to a nonpocket operation and re-quires retraining.) At the time, the Kosciusko plant wasproducing jeans for both boys and girls. However, it was inthe process of being switched over to production of girls'jeans only, a situation that had not quite been achieved atthe time of the hearing. When production of both girls' andboys' jeans with patch pockets was at its peak, 13 operatorsworked on the patch pocket line. (Actually,lines, sincegirls'and boys'jeans werehandled separately. However,there is no significant difference between the skill requiredto sew a patch pocket on a pair of girls'jeans and a pair ofboys' ,leans.An operator who has achieved production onone type canmaintainproduction if switched to the other.)As the amount of patch pocket work gradually diminisheddue to the completion of orders for those styles, the num-ber dwindled to five. The operators switched to other lineson a voluntary basis as the work fell off. Seniority was nota factor.In late August, Willette and Bennett called a meeting ofthe five operators, including Mrs. Fondren, who were stillworking on patch pocket set. Willette told them that pro-duction of styles with patch pockets had just been orderedcut substantially, but that he anticipated enough boys'patch pocket work would remain in the plant to keep allfive of them busy until Christmas despite the switchover.Between that meeting and October 12, two more patchpocket setters transferred to other lines because,Willette'sprediction notwithstanding, there was not enough work tokeep all five busy. Both moved voluntarily. Mrs. Fondrenwas not given an opportunity to transfer.Her date of hirewas earlier than and her production record better thansome of those who were given an opportunity to transfervoluntarilyas their work ran out. (The recordis unclear asto which and whether this was true with respect to the twooperators who transferred after Willette's optimistic state-ment in late August.The data contained on the roster ofKosciusko employees referred to in section(3) above doesnot jibe with the names of employees mentioned in thecourse of oral testimony on this point.)Sometime after Willette learned from Faver in the thirdweek of September that total plant production was beingcut by 10 percent, he determined that he would need onlyone full-time and one part-time operator on patch pocketset.As of October 12, the three operators remaining onthat line were Mrs. Fondren, Mamie Catchings, and Deot-sieEdwards. Mrs. Fondren's date of hire was later thanthat of either of the other two women. Deotsie Edwardswas a switch operator, i.e., she was capable of maintainingproduction on more than one operation and was, therefore,switched from line to line as production needs dictated.Patch pocket set was, however, the line in which she heldher seniority.On the morning of October 12, Bennett and Lavelle Ca-gle,Mrs. Fondren's immediate supervisor, took her to thepersonnel office. Bennett said, "Alice, we are going to haveto terminate you for work. We don't have much work."Mrs. Fondren said, "Why is this? On account of theUnion?"Bennett said, "No, it's on account of the work; we don'thave much work to do."Mrs. Fondren said, "Thank you," got up, took herchecks, and left.(6)Nina Christine AllenNina Christine Allen's date of hire was June 1, 1971. Shewas working in the thread room at the time of her dis-charge. Like Mrs. Fondren, she signed an authorizationcard for the Charging Party on September 5 and attendedher first union meeting on September 11. She went to ap-proximately three meetings in all and prevailed upon twoother employees to sign authorization cards, one at theemployee's home, the other in the plant.Miss Allen was hired as a sewing machine operator. Theline on which she principally worked and held her senioritywas yoke set. However, she worked at various times onband and finish, patch pocket, side seam, and inseam. Theonly line on which she failed to achieve production wasinseam.Sometimein July,Miss Allen and another employee,Reba Matlock, took a day off and went to Jackson, Missis-sippi, to enlist in the Air Force. (Miss Matlock also attend-ed the September 11 union meeting and was among the 38employees who "made company knowledge" at that time. Iassumeshe also signed an authorization card for theUnion. At the time of the hearing, she was still working inthe Kosciusko plant.) They indicated to the recruiter theirinterests and desires with respect to an Air Force career. Itwas arranged that they would formally complete the enlist-ment process as soon as the recruiter informed, them thatopenings were available in the specialties of their choice.He told them this would probably happen in September.When they returned to the plant the next day, they toldBennett whatthey had done. They said they expected to beleaving in September.In-September, Miss Allen was working on yoke set, Shehad the most recent date of hire of all the women workingon that line. As yoke set work dwindled Bennett checkedwith Miss Allen from time to time about when she expect-ed to be leaving for the Air Force. Miss Allen told dim shehad heard nothing yet. Finally, on September 28, Willettetransferred her into the thread room because she was nolonger needed on yoke set. Senionty-was not a factor in hisdecision. Rather, he elected to transfer her rather than dis-charge her, for lack of work because he anticipated she 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be leaving in a few weeks in any event,and becausethere was a cleanup and straighten-up chore to be done inthe thread room which could keep her busy in the interim.(The ongoing work which must be done in the thread roomis to load buggies with the particulartypeand color threadwhich is required on the sewing floor.It does not require afull-time employee.Prior to Miss Allen's transfer, it wasdone by a supervisor.Since her discharge,it has been doneby a supervisor.)After hertransfer,Miss Allen continuedto work as an operator from time to time as needed.Sometime between September 28 and October 15, Ben-nett had Miss Allen make a telephone call to the Air Forcerecruiter in Jacksonto tryto find out more precisely whenshe would be leaving.He wanted to know whether shewould be around long enough for it be worth his while totrain her for a sewing operation other than yoke set. Ben-nett also talked to the recruiter.The recruiter told MissAllen and Bennett there would be no opening for her untilNovember or December,probablyDecember. (I creditMiss Allen's testimony that Bennett was the supervisorwho participated in this incident over Bennett's testimonythat it was some other supervisor.Thereis no dispute thatthe call was made or that Respondent was made awarethrough it of Miss Allen's prospects as of October 11 whenWillette decided to discharge her.)By Thursday, October 11,the special chore for whichMiss Allen had been transferred to the thread room hadbeen completed,and there was no yoke set work availablefor her.She workedthat day onside seam and inseam.Thatevening Willette asked Bennett if he had anything hecould transfer her to. Bennett said,"No, thethread roomjob is playing out. What are we going todo? We can't carryanother indirect" (i.e.,another employee whose wages arecharged to indirect labor).Willette decided to dischargeher.But for the fact that she was off sick that day, Miss Allenwould have been dischargedon Friday, October12, alongwithMinnieAtterberryand Alice Fondren.As it turnedout, she went to the office first thing Monday morning,October 15, to give Alice Payne her doctor's excuse forbeing absent.AlicePayne told her to wait because Bennettwanted to see her. When Bennett arrived,he told her thatproduction in the plant was being cut from 11,000 to 10,000 (i.e., by 10 percent),that she knew what the situationwas in the thread room,and that he was going to have toterminate her for lackof work.Sometime afterOctober15,MissAllen andMiss Mat-lock changed their minds about joiningthe Air Force.c.At LambertRespondent produces knit shirts at its Lambert plant. Italso knits there the fabric from which the shirts are made.Andrew Gordon was employed there as an inspector priorto his discharge on October 4. He inspected fabric as itcame from the knitting machines,marking and making arecord of all the various irregularities,such as droppedstitches,knittedmaterial is subject to. He was active onbehalf of the Charging Party at the Lambert plant. Hesigned an authorization card on September 20, solicitedcards from other employees,and attended meetings.Clarence Hawkins is a knitting machine operator. Heoperates five semiautomatic knitting machines at a time.Gordon sometimes inspected the fabric that was being pro-duced by Hawkins' machines.October 2 was such a day.At breaktime that morning Gordon got into a conversationwith Hawkins about the Union.Gordon tried to persuadeHawkins to sign an authorization card by pointing out tohim the advantages of being represented by a union. Haw-kins said he did not want to sign because he did not need aunion.He said he had gotten along that long without oneand he could continue to get along without one.That af-ternoon Clarence Hawkins was away from his machinetalking to two other inspectors named Kelly Keeler andWilly Keeler. Gordon went up to him and said,"You bet-ter get your damned ass back to your machines becauseyou are running bad already" (i.e.,Hawkins'machineswere producing imperfect fabric).Hawkins replied, "Don'tpress your luck. I don't want to sign a union card."Gordonsaid, "I make my own luck." Willie Keeler said,"Cool it,man," and the incident ended.James Coleman,supervisor of the knitting department,first heard of this exchange between Gordon and Hawkinsfrom Paul Cox,a fixer in his department.Cox reported toColeman that Gordon had said to Hawkins, "If you don'tsign a Union card,I'm going to make it rough on you ondefects or I'm going towhip yourass." Cox gave Hawkinsas the source of his information.Coleman went to Haw-kins,who told him the same thing.Coleman did not checkwith Gordon or either of the two Keelers. Instead,he wentdirectly to his immediate superior,Larry Lock,the knittingmanager.Lockconducted no investigation either. He wentdirectly to Albert Copelan,the plant manager. On the basisof the information Lock had received from Coleman, theydecided to discharge Gordon for violation of a rule againstthreatening other employees in the plant. (The rule hadrecently been explained to Lambert employees by DanMiner,manufacturing manager with responsibility for theLambert plant.Miner made a speech on October 1 as partof Respondent's antiunion campaign in which he made thesame points made by Willette at Kosciusko and Johnson atStarkville when they lectured the employees at their plantswho had "made company knowledge."He pointed outthat,while employees had the right to engage in union ac-tivities, that right was not so broad that it permitted themto do various things,among them trying to coerce otheremployees into joining the Union.)A few minutes before the end of Gordon's shift on theafternoon of October 4, Coleman took him to Lock's of-fice.Lock told Gordon he had received complaints fromemployees that Gordon had threatened them if they didnot sign a union card. He said it was against companypolicy to threaten or harass an employee about signing aunion card. Gordon said he had not threatened anyone.Lock said,"We think you have."Gordon said, "I haven'tthreatened Clarence Hawkins."Lock reminded Gordon what Miner had said on Mon-day ofthat week about threatening employees while engag-ing in union activities.Gordon pointed out that he hadgone home early on Monday because he was sick and hadmissed the speech.Lockwas concerned that this mighthave some legal significance which would make a differ- STARKVILLE, INC.ence in the decision he and Copelan had already made.Consequently, he told Gordon and Coleman to wait forhim. He left his office and went to Copelan's. He toldCopelan what Gordon had said about not hearing Miner'sspeech. Copelan said it made no difference. He told Lockto go ahead and discharge Gordon. Lock returned to hisoffice and did so.2.Analysisand conclusionsa.BrendaPurnell and Andrew GordonUnlike thedischarge of Brenda Purnell where Respon-dent offered no evidence and does not discuss the subjectin its brief, Respondent did attempt to disprove the allega-tions of the complaint with respect to the discharge of An-drew Gordon. However, bothcases turn on the same prin-ciple.The only direct evidence in the record of the exchangebetween Gordon and Hawkins on October 2 for whichGordon was discharged is the testimony of Gordon. I cred-itGordon because I have no reason to discredit him. Myfindings as to what he said to Hawkins and what Hawkinssaid to him are based on his testimony. If Respondentwould have me find that Gordon and not Hawkins intro-duced the union note when Gordon told Hawkins heshould return to his machines because they were runningbad, it was incumbent upon it to call as witnesses Hawkinsand/or one or both of the Keelers, the only other personswho have firsthand knowledge of what happened on thisoccasion. The fact it did not elect to do so justifies theinferencethat their testimony would have corroboratedrather than contradicted Gordon. Respondent relies on thefact,candidly admitted by Gordon before Respondenteven called Coleman, Lock, and Copelan to testify aboutthe events which followed the Gordon-Hawkins exchange,that Gordon knew without being told that Lock was refer-ring to Hawkins in the discharge interview. That point doesnot justify a finding Gordon said the opposite of what hetestified he said to Hawkins. He obviously knew that oneperson with whom he had had a run-in since he had be-come active on behalf of the Union was Hawkins. For himto say to Lock that he had not threatenedHawkins is asconsistent with his version of what happened as with thehearsay version on the basis of which Lock and Copelandecided to act without any effort to conductan investiga-tion to determine what had really happened.Respondent does not contend that the reason for whichitdischarged both Miss Purnell and Gordon was uncon-nected with the union activities of employees.It contendsthe discharges were legal because the union activities inwhich both were known to be engaged were unprotected.An employer who discharges an employee for this reasonacts at his peril. If, in fact, the employee did not do whatthe employer discharged him for doing, the discharge vio-lates theAct. Thereis no evidence that Miss Purnell everthreatened anyone while engaging in union activities. Theevidence on which Respondent relies to establish that Gor-don threatened Hawkins in order to forcehim to sign an613authorization card establishes, rather, that Gordon did notthreaten him at all. It merely proves that Gordon, some-what rudely, suggested Hawkins should return to his ma-chines because they were producing defective fabric. ThatHawkins may have thought Gordon was trying to use hispower to find defects in Hawkins' work in order to forceHawkins to sign an authorization card is immaterial. Whatthe record proves is that Gordon did not. I find, therefore,that Respondent violated Section 8(a)(3) and (1) of the Actby discharging Brenda Purnell on September 24 at Stark-ville and Andrew Gordon on October 4 at Lambert forengaging in union activities.N.L.R.B.v.Burnup and Sims,Inc.,379 U.S. 21 (1964).b.Theother nineRespondent's stated reason for discharging each of theother nine dischargees is as follows:CarolynDawson-failure to make production afterbeing warned that such failure would cause her discharge.CloteriaRobinson-failure to make production afterbeing warned that such failure would lead to her discharge.Rose Elliott-failure to make production after beingwarned that such failure would cause her discharge.Geraldine Stephens-failure to make production expect-ed of a trainee at her level of experience for 3 successivedays after being placed on a retraining curve.Shirley Vowell-selected by seniorityin course of eco-nomically caused cutback in complement of employees.PearleanCummins jobeliminated.Minnie Atterberry-selected by seniority in course ofeconomically caused cutback in complement of employees.Alice Fondren-selected by seniority in course of eco-nomically caused cutback in complement of employees.Nina Christine Allen-temporary job to which trans-ferred at time it was anticipated she would soon be quittingran out and no other openings available at time of econom-ically caused cutback in complement of employees.The General Counsel contends each is a pretext maskingan antiunionmotive.The one basic fact on which the General Counsel erectshis argument as to each is Respondent's antiunion animus.He does not contend that there is any other single fact orincidentwhichrevealsthepretextualnatureofRespondent's ostensible reasons in all or any grouping oftwo or more. He does not argue that the discharge of allthree of the remaining Starkville women-Carolyn Daw-son, Cloteria Robinson, and Rose Elliott-was triggered bythe union activities which occurred in the ladies room onSeptember 21. The only significance of that incident, as Ihave already found, is that it establishes Respondent'sknowledge of the union activities of Mrs. Dawson, the onlydiscriminatee named in the complaint as to whom Respon-dent raises that technical defense. The only instance inwhich the General Counsel contends one discharge relatesto another in his explanation of what went on at the Stark-ville and Kosciusko plants in his linking of Miss ElliottwithMrs. Robinson. Respondent had to discharge MissElliott, the General Counsel argues, in order to lend verisi-militude to the discharge of Mrs. Robinson; therefore, thefact that Respondent had no knowledge of Miss Elliott's 614DECISIONS OF NATIONALLABOR RELATIONS BOARDminimal union activities is immaterial.Apparently the General Counsel does not dispute thefact an economic justification existed at Kosciusko for areduction in force. This is indicated at several points in hisbrief,for example: "Willette was waiting with both[Cummins'] checks in his hand and told her the Companywas having a cutback... ." Moreover, he did not chal-lenge the testimony of Willette, the plantmanager, andFaver, his manufacturing manager, that a 10-percent re-duction in pairs was ordered in September. While the Gen-eralCounsel has not so stated specifically,Igather histheory in each case at Kosciusko is one of discriminatoryselection for discharge during an economically motivatedreduction in force rather than one of discharges solely mo-tivated by antiunion considerations in a situation where noeconomic justification exists. I base this assumption on thefact that employees not named in the complaint were ter-minated during the same period (although, of course, thereare other possible explanations for that fact than that theGeneral Counsel sees the situation as one of some illegalselections during a legal layoff) and on the thrust of theGeneral Counsel's argument in each case.In attempting to meet his burden of proving by a pre-ponderance of the evidence that the reason advanced fordischarging each of these nine women is a pretext,the Gen-eral Counsel has undertaken to demonstrate she would nothave been discharged but for Respondent's antiunion ani-mus by pointing out inconsistencies in the logic ofRespondent's stated reason. He attacks seniority as the realreason by arguing that Respondent says it relied on it onlyin those situations where it benefited Respondent and saysitdid not rely on it in those situations where it was to itsdisadvantage,for example:Vowell apparentlywas transferredin February [frommarker to bundler] pursuant to Respondent's senioritypractice because Vowell was the least senior marker.... However, at the time that Vowellwas transfer-red from the bundling job back to the marking jobthere was no seniority consideration given. The onlyconsideration was that she had prior experience in themarking department . . . . It should be noted herethat Vowell had seniority over employee Marie Mc-Mullin, a bundler, at this time . . . . Here is the firstexample we see of the Employer's using its senioritypolicy whenit is to its advantage and not using itsseniority policy when it is to its disadvantage.The General Counsel argues that an employer not motivat-ed by antiunion considerations would not reasonably havelet good employees get away, as in this example from hisdiscussion of Minnie Atterberry, an employee of relativelylong uninterrupted tenure whose skill as a sewing machineoperator is beyond question and whose workas aninspec-tor was not criticized:The fact that Respondent knew from the third week ofSeptember 1973 [i.e., when Willette learned of the 10-percent cut in pairs] through October 12, 1973, [i.e.,when Mrs. Atterberry was discharged] that Atterberrywas going to have to be laid off and they found noposition [to] which to transfer Atterberry in that peri-od of time only leads to the conclusion that they wereendeavoring not to find an opening for Atterberry be-cause Atterberry was a qualified production operatorin side seam, inseam and band set. . . . It is incon-ceivable that there was no opening during this threeweek period time in band set,inseam and side seam.10In summary, the General Counsel's theory in each of thesenine cases comes down to an argument that,since Respon-dent was againstthe Union and knew that each of thesewomen (Rose Elliott excepted, of course) was for theUnion, the fact that it did not get rid of some other specificemployee instead of each one proves Respondent's illegalmotive. Taking Minnie Atterberry again, as an example,the thrust of his argument is that, even if someone had tobe discharged,Respondent would have let someone gofrom band set, inseam,or side seam in order to keep anemployee as valuable asMrs. Atterberryif its animus hadnot intervened.Viewed in this manner, the strength of the individualcases varieswidely. The General Counsel'sworst case isGeraldine Stephens. (The discharge of Miss Stephens is noteven mentioned in the General Counsel's brief. However,he has not conceded that he failed to prove hercase.) Hisbest case, principally because it arises at Starkville wherethere is no claim by Respondent of an economic necessityfor an overall reduction in force, is Carolyn Dawson.The only thing that can be said in Miss Stephens' favoris that she worked at the Kosciusko plant for 3 years with-out getting fired. There is no dispute about the quality ofher work throughout. She seldom made production. Shewas frequently on the weekly problem or substandard op-erators list. In 1973 she was on the problem operators listnumerous timesbefore Respondent finally decided to acti-vate its last-chance mechanism.Thereisno evidence thatany operator who has ever been placed on a retrainingcurve and failed has not been terminated. The fact thatJanie Clark was later rehired as a janitress after a similarexperience does not establish disparate treatment of MissStephens. There is no evidence that there was an openingfor a janitress or, for that matter,any nonsewing positionfor which Miss Stephens might have been qualified whenshe was discharged on September 25. Finally, while MissStephens was somewhat vague about the details of warn-ings she received before she was placed on a retrainingcurve, there can be no doubt, without a finding that memo-randa from her personnel file which are in evidence aredeliberate forgeries, that she was in trouble because of herpoor production long before Danny Forsyth appeared inKosciusko to launch the Charging Party's campaign at thatplant." There is nothing in this record which would justify10 The last sentenoe in this portion of the General Counsel's brief is anespecially good example of the General Counsel's approach to this proceed-ing. I have made no finding that there was an opening in band set, inseam,or side seam between the third week in September and October 12 becausethere is no evidence in the record on which to base such a finding.11Precisely when he arrived is unclear.He never took the stand. JamesJackson,state Joint Board manager for the Charging Party, testified, some-what vaguely, "In this case our first activity at Garan,Inc., was at Philadel-phia and started about the last week in June 1973.The campaign in Phila-delphia simmered to about the third week in August.And at that point westarted in Kosciusko And between the next 10 days, between August 28th STARKVILLE, INC.even a suspicion that Respondent has forged records.Mrs. Dawson, on the other hand, had worked for Re-spondent only 7 months when she was discharged. Howev-er, unlike Miss Stephens, she did not cost Respondent anymoney when she admittedly fell below the base rate be-cause she was a substandard operator rather than a prob-lem operator. The strongest point in her favor is the factthat Essie Young, an employee Respondent had no reasonto suspect was for the Union, was picked for the embroi-dery job over her after the organizing campaign began inStarkville in a situation where their respective claims to thejob were relatively equal. Nevertheless, even if I were todecide each of these cases by compartmentalizing themrather than by weighing them in the context of the recordas a whole, I would find against Mrs. Dawson. She failedto make production by the end of her training period andwas warned that failure to get out of the substandard cate-gory would eventually cost her her job. (Failure to makeproduction on a training curve does not have the samesignificance as on a retraining curve. There is, therefore, nosignificance to the fact that Mrs. Dawson was not dis-charged at that time.) This occurred even before the Charg-ing Party launched its campaign in Philadelphia. She waswarned again that, if she continued to be a substandardoperator, she could not be transferred to another line whenwork ran out on her line. This occurred before Mae Blairarrived in Starkville. There is no basis in the record fordoubting that cuff set work was running out or that itsimminent end had the same significance for Mrs. Dawsonas lack of work had for any substandard operator at anytime on any line about to close down. While it might, as theGeneral Counselargues,be possible to find some sinistersignificance in the fact Mrs. Dawson was given her lastwarning on the afternoon of the very day Respondentlearned she was for the Union and in the fact conditionsfor her continued employment were then set which shewas unable to meet, no such significance attaches to thefact she was laid off for 3 weeks and then terminated. Re-spondent would not, in the ordinary course of events, haveknown before she left the plant on September 28 whethershe had met the test it laid down for her on September 21.Thus, even if Mrs. Dawson's caseis viewed alone, I do notthink the General Counsel has sustained his burden.None of the remaining seven comes as close as Mrs.Dawson to meeting the weight of the evidence test. As toCloteria Robinson and Rose Elliott, the other two at Stark-ville,both were problem operators, both were warnedabout their low production before union activity began inStarkville, both were given a standard to meet as a condi-tion of continued employment, both failed the test. Theonly fact that can be thrown into the scale on the other sideisRespondent's opposition to the Union. Even if the Gen-eral Counsel were to rely on the September 21 incident inthe ladies room as an explanation of why Respondent de-cided to get rid of Mrs. Robinson (and, because failure toget rid of her would spotlightits antiunionmotive for dis-and September the 12th or 13th we started campaigns at Lambert Mills, atEupora,Mississippi,Starkville and Carthage.It's supposed to be a total ofsix towns."615charging Mrs. Robinson, Miss Elliott), the scale would stillnot tip in his favor.With respect to the remaining five women at Kosciusko,the threshold fact in any weighing of the evidence is theeconomic necessity for a reduction in force. The GeneralCounsel's attack on Respondent's use of its seniority sys-tem and his argument that Respondent's stated reasons fordischarge are incredible applies especially to these cases.As to seniority, the parts of Respondent's policy manualwhich I have quoted above prove beyond any doubt thatits policy is what it says it is. The General Counsel's under-lying quarrel with Respondent's application of that policyis ill-conceived. The General Counsel readsa sinister sig-nificance into Respondent's use of seniority when it fol-lows its policy, into its failure to use it when it fails tofollowit.But themost significantpointaboutRespondent's seniority policy is that there is no collective-bargaining agreement in effect at any of the plants in-volved in this proceeding. Absent a contractual right of itsemployees to have decisions with respect to their employ-ment made strictly on the basis of seniority, the question isnot whether Respondent followed or did not follow se-niority but whether the explanation for each of its actionswill stand the closest possible scrutiny in the context of itsadmitted hostility to the Union. As with the whole thrust oftheGeneral Counsel's argument, the test is whetherRespondent's stated reasons for discharging all nine ofthesewomen is credible or incredible. One aspect of thisrecord above all others persuades me that they are credible.In my opinion, the state of Respondent's knowledge ofunion activity when various significant events occurred isthe controlling point. The Charging Party'sorganizingcampaign "simmered" in Philadelphia to "about the thirdweek in August" when, according to Jackson, it opened inKosciusko. (My findings in the section above headed"Respondent's response to the organizing campaign" thatForsyth was actually assigned to Kosciusko in the lastweek in August is based on the record as a whole. Theearliest suggestionin the record that any of the employeesinvolvedin thisproceeding was aware of any activity bythe Charging Party's professional organizers prior to Sep-tember 4 is the testimony of Pearlean Cummins that shebecame aware of the meeting to be held on that date in"late August.") "Simmered" is never really elucidated. Theonly evidence which bears at all on what went on in Phila-delphia in this period is a statement by Jackson that theUnion obtained its first authorization card in Philadelphiain July. "About the third week in August" translates, atbest for the General Counsel's case, to the week beginningSunday, August 12. If Jackson meant the third full week inAugust, it means that he told Forsyth to go to Kosciuskosometimeduring the week of August 19. The GeneralCounsel never tried to pin down exactly how Much overtunionactivity by Respondent's employees took place inPhiladelphia or just when Forsyth went to Kosciusko. Hedueled with various officials of Respondent about the stateof their knowledge of union activities among Respondent'semployees at various stages in the process which led up tothe granting of the October 2 raise. The most he was ableto get was an admission that, by the first week in Septem-ber, Respondent was aware union organizers were busy in 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhiladelphia. This was not even enoughto cause adiscus-sion at the Biloxi conferenceon August 30 and 31 abouthow to counter the Charging Party's campaign, as this partof the testimony of Charles Kinney,a manufacturing man-ager,makes clear:Q. At thetimeof thismanagers meeting [in Sep-tember] were you aware of anyexistingunion activityin any plants of Garan?A. Theonly awareness that I had at that time wassomeactivitythat had been going on in Philadelphia.Q. Now,was the matter of the union activity atPhiladelphia discussed at the Biloxi meeting?A.Well, to my recollection,the only mention wasthat there was another plant there that had been hav-ing some activity,U.S.Motors-I forget the name ofit,but anyway,that there were organizers in the townand that it seemed to be spreading out a little bit, andthat's the only recollection that I have of that discus-sion.Therefore,this record will not sustain a finding that Re-spondent was motivated to do anything by knowledge itgained of the Charging Party's activities in Philadelphiaprior to Forsyth'sarrival in Kosciusko.Apparently theGeneral Counsel is in agreement with this conclusion, for,although there is no express statement to that effect in hisbrief,nowhere does he base his argument on such a find-ing. As indicated by my finding in the section above devot-ed to "Respondent's response to the organizing campaign"that "Respondent first learned of the Charging Party'sMississippi campaign" on the morning of September 5,"when Alice Payne,plant personnel manager, told AlstonWillette,plant manager,there were authorization cards inthe Kosciusko plant,"Iam persuaded Respondent's firstknowledge of union activity among its employees that trig-gered any activity of its part came in the first week inSeptember.Even if I were to infer that Respondent learnedof Forsyth's arrival and was motivated by it the moment hegot to Kosciusko the week before, the General Counsel'scase would not be strengthened.The General Counsel's attempt to demonstrate thatRespondent'sstated reason for discharging these ninewomen will not stand up under scrutiny turns on the prop-osition that it is impossible to believe each of these womencould have gotten into the position she found herself in atthe time of her discharge without being deliberately ma-neuvered into it by Respondent so that Respondent, at themoment of discharge,could use seniority,if that served itspretextual purpose,or some other reason, if that served itspretextual purpose,as its ostensible reason.In other words,Respondent set them up before it discharged them. Forexample,Alice Fondren only got to be the junior employeeon patch pocket set just before Respondent turned to se-niority as the basis for reducing that line by one becauseother employees junior to her were permitted to transfer toother jobs without regard to seniority as the work dwindledwhile she was not offered a similar opportunity. IfRespondent's knowledge of Mrs.Fondren's union activi-ties only at the time she was discharged and only the dis-charge itself are taken into consideration,obviously Re-spondent acted with knowledge and could have been dis-criminatorily motivated.But, in order for the actions byRespondent which led up to Mrs.Fondren's being the jun-ior employee on the day of her discharge to have beendiscriminatorily motivated as part of a plot to set her upfor discharge,itmust be shown that Respondent had someknowledge of union activity when those events took place.The General Counsel's case breaks down at this point. InMrs. Fondren's case,the line began to dwindle before Au-gust.The General Counsel has not established that any ofthe operators who went to other lines,even the two wholeftafterWillette'sand Bennett's optimistic statementsabout enough work to last until Christmas,transferred af-ter Forsyth got to town.Mrs. Vowell was transferred backto marking from bundling even before organizing began inPhiladelphia.The General Counsel has failed to prove thateven the conversation in which Paul Newell told her he wasgoing to give her some paperwork to do because markingwork was getting scarce took place after Forsyth came totown.Pearlean Cummins became the sample coordinatorin July and Minnie Atterberry began inspecting on August13, once again well before any union activity which couldhave motivated their transfers.In the case of Nina Chris-tine Allen,to whom Respondent did not apply its senioritysystem, its reasons for not doing so strike me as eminentlyreasonable.It could have discharged her on the basis ofseniority when work for her ranout on theyoke set line.Instead,itmade a job for her for 2weeks more because itthought she would be leaving for the Air Force at any time.When that work ran out,it let her go.The treatment ac-corded her does not bear the slightest scent of pretext.Rather,it reeks of accommodation to her needs.The most that can be said of any of these nine women isthat other employers faced with the same situation mighthave reached different decisions than Respondent aboutwhether to terminate their employment.A conclusion,however, that Respondent's stated reasons are not goodreasons or even a conclusion that Respondent's stated rea-sons are suspicious reasons falls far short of a conclusionthat Respondent's stated reasons are pretexts masking ille-gal reasons in the absence of more evidence than is presenthere for establishing a motive proscribed by the Act.I find,therefore, the General Counsel has failed to prove by apreponderance of the evidence that Respondent violatedSection 8(a)(3) and(1) of the Act by discharging ShirleyVowell on September 25, Geraldine Stephens and PearleanCummins on September 26, Minnie Atterberry and AliceFondren on October 12, Nina Christine Allen on October15,Carolyn Dawson on October 22,and Cloteria Rob-inson and Rose Elliott on November 5, 1973.C. The Inventory IssueThe last unfair labor practice alleged in the complaint isthat Respondent"denied available work to" Minnie Atter-berry,Floyce Ellington, Nell Wasson,BettyWasson, Be-atriceRosomond, and Linda Melton on October 1 "byrefusing to permit them to participate in taking inventory"at Kosciusko.Respondent's fiscal year ends on September STARKVILLE, INC.30. It annually takes a physical inventory at the end of itssecond and fourth quarters, i.e., on April 1 and October 1.The plant is shut down on these occasions,and only thoseemployees who are specially invited to participate earn aday's pay by working on the inventory. Each of the em-ployees named in the complaint worked on inventory daysprior to October 1. None was invited to work on October 1.The inventory is organized by appointing a team captainfor each of thevarious areasof the plant. The team captainthen selects the employees to work under her and do theactual count in her area. On occasions prior to October 1,rank-and-file employees and supervisors were picked byWillette as team captains. For the October 1 inventory,Willette named only supervisors.He gave them no instruc-tions aboutwhichemployees to select as their helpers.Just before October 1, Minnie Atterberry asked her su-pervisor, Dot Vowell, if Mrs. Vowellwas goingto need herto help on the inventory. Mrs. Vowell replied, "No, wecan't useyou people this year." Mrs. Vowell said this be-cause it was the interpretation she had placed on instruc-tions received from Willette about how supervisors shouldconduct themselves during the organization campaign cou-pled with themanner inwhich Willette had reacted whenhe received the letter on September 13 in which 38 Kos-ciusko employees "made company knowledge." (A day ortwo after September 13, Mrs. Vowell had told Mrs. Atter-berrythat supervisors had been instructed to ignore em-ployees who had signed the letter.)The inventory taken on October 1 required fewer peoplethan the one takenon April1because there were feweritems in the plant to be counted. Thirty-nine persons, bothsupervisors and employees, worked on October 1, 62 onApril 1. By contrast, 43 persons were required to take in-ventory on October 2, 1972. A total of 83 persons workedon one or more of these three inventories.Twelveof them,including all 6 women named in this allegation of the com-plaint,were among the 38 persons who "made companyknowledge."(One employee who signed the companyknowledge document used her initials only. Therefore, it isimpossible to check his name against the 83 names on theexhibit which lists persons who worked on the two invento-ries taken in 1973 and the one taken on October 2, 1972.)None of them worked on October 1. Six had worked onboth of the two prior inventories. Five had worked onApril I but not on October 2, 1972. One had worked onOctober 2, 1972, but not on April 1. Of the 71 persons whohad not "made company knowledge," 33 did not work onOctober 1. Of the 38 who did, 14 had worked on both AprilIand October 2, 1972; 12 had worked on April 1 but noton October 2, 1972; 11 had not workedon eitherApril 1 orOctober 2, 1972, and one had worked on October 2, 1972,but not onApril 1.The possibility that all employees who "made companyknowledge"among those who had worked on prior inven-tories would not be invited to work on the October 1 inven-tory because of chance is so remote as to be nonexistent. Inthe context in which it was made,Mrs. Vowell's referenceto "you people"can only have meant employees who had"made company knowledge."I credit Willette's testimonythat he did not instruct his supervisors not to select knownunion adherents.However, Respondent is as responsible617for the actions of Mrs. Vowell and its other lower-levelsupervisors as it is for the actions of supervisors at theplantmanager and higher levels.Mrs. Vowell and othersupervisors were discriminatorily motivated in choosingemployees to work on October 1. I find,therefore,Respon-dent violated Section 8(a)(3) and(1) of the Act when itrefused to permit known union adherents,including butnot limited to MinnieAtterberry,Floyce Ellington, NellWasson,BettyWasson,Beatrice Rosomond,and LindaMelton,to participate in taking inventory on October 1because of their union activities.III. THE OBJECTIONS TO THE ELECTIONThe objections to the election held at the Kosciuskoplant on December 7 which have been referred to me forhearing are the same as the allegations that Respondentcommitted unfair labor practices by granting a wage in-crease, discriminatorily discharging six employees, and dis-criminatorily denying inventory work to six employees atthat plant. I have found merit only as to the latter. Howev-er, the discrimination openly practiced against knownunion adherents in that manner was sufficiently pervasiveto invalidate the election, especially when consideredagainst thebackground of Respondent's active oppositionto the Charging Party's campaign to organize its employ-ees. Irecommend, therefore, that the election held on De-cember 7 among a unit of production and maintenanceemployees at Respondent'sKosciusko plant be set asideand a second election conducted.Uponthe foregoing findings of fact,and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1.Starkville, Inc.; Hillsdale Mfg. Corp.; Lambert Mills,Inc.; and Garan, Inc., are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Amalgamated Clothing Workers of America, AFL-CIO, is a labor organization-within the meaning of Section2(5) of the Act.3.By singling out prounion employees on October 29and 30, 1973, at its Starkville, Mississippi, plant by callingthem out from the midst of their coworkers to attend meet-ings inthe plant manager's office and conducting thosemeetings in a manner reasonably calculated to deter em-ployees from supporting a labor organization and by inter-rogating its employees concerning their union membership,sympathies, and desires, on various dates in October 1973at its Starkville and Kosciusko, Mississippi, plants, Re-spondent has violated Section 8(a)(1) of the Act.4.By discharging Brenda Purnell at its Starkville, Mis-sissippi, plant on September 24, 1973, and Andrew Gordonat itsLambert, Mississippi, plant on October 4, 1973, forengaging in union activities,and by refusing to permit pro-union employees, including but-not-limited to Minnie At-terberry, Floyce Ellington, NellWasson, Betty Wasson,Beatrice Rosomond,and Linda Melton, to participate intaking inventory at its Kosciusko, Mississippi, plant on Oc-tober 1, 1973, because of their union activities, Respondenthas violated Section 8(a)(3) and (1) of the Act. . 618DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.The allegations of the complaint that Respondent vio-lated Section 8(a)(1) of the Act by granting a wage increaseon October 2, 1973, in order to induce its employees not tosupport a labor organization; by threatening employees atitsKosciusko,Mississippi, plant on September 4, 1973,with layoff, and on October 2 and 23, 1973, with plantclosure if they selected a labor organization as their bar-gaining representative or otherwise supported it, and byinterrogating an employee concerning her union member-ship, sympathies, and desires at its Lambert, Mississippi,plant during the first week in October 1973 have not beensustained.7.The allegations of the complaint that Respondent vio-lated Section 8(a)(3) and (1) of the Act at its Starkville,Mississippi, plant by discharging Carolyn Dawson on Oc-tober 22, 1973, and Cloteria Robinson and Rose Elliott onNovember 5, 1973, and at its Kosciusko, Mississippi, plantby discharging Geraldine Stephens and Shirley Vowell onSeptember 25, 1973, Pearlean Cummins on September 26,1973, Minnie Atterberry and Alice Fondren on October 12,1973, and Nina Christine Allen on October 15, 1973, havenot been sustained.THE REMEDYIn order to effectuate the policies of the Act, it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practices found, remedy them, and postthe usual notice at the three plants at which it has beenfound to have committed them. I will, therefore, recom-mend Respondent be ordered to reinstate Brenda Purnelland Andrew Gordon and make them whole for any earn-ings lost as a result of the discrimination against them bythe payment of backpay computed on a quarterly basis,plus interest at 6 percent per annum, as prescribed in F. W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962). In addition, Iwill also recommend Respondent be ordered to makewhole all employees discriminated against by being deniedan opportunity to participate in the inventory held on Oc-tober 1, 1973, in Kosciusko by paying them the wages theywould have earned if they had worked that day plus inter-est at 6 percent per annum. Since the issue of which em-ployees in addition to those specifically named in the com-plaint were discriminated against in this manner was fullylitigated, this remedy will not be limited to Minnie Atter-berry, Floyce Ellington, Nell Wasson, Betty Wasson, Be-atrice Rosomond, and Linda Melton, but will include thoseof the other six employees who did not participate in theOctober 1 inventory after "making company knowledge"although they had worked one or both of the two priorinventories. Shirley Vowell and Pearlean Cummins will notbe made whole because they were legally discharged priorto October 1. Nina Christine Allen will because she, likeMinnie Atterberry, was still employed as of October 1.Carolyn Bingham, Betty Huggins, and James Russell willif,during the compliance stage of this proceeding, it is de-termined that they were employed at Respondent's Kos-ciusko plant as ofOctober 1.Upon the basis of the foregoing findings of fact,conclu-sions of law, and the entire record in this proceeding, andpursuant to Section10(c) of the Act,Ihereby issue thefollowing recommended:ORDER 12Starkville, Inc.;HillsdaleMfg. Corp.; and LambertMills, Inc., wholly owned subsidiaries of Garan, Inc., theirofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Singlingout prounion employees by calling them outfromthe midst of their coworkers to attendmeetings in aplantmanager's office and conductingthose meetings in amanner reasonably calculated to deter employees fromsupporting a labor organization.(b) Interrogating employees concerning their unionmembership, sympathies, and desires.(c)Discharging employees for engaging in union activi-ties.(d)Refusingto permit prounion employees to partici-pate in taking inventory because of their union activities.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Brenda Purnell and Andrew Gordon immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and priv-ileges,and make them whole for any earnings they lost,plus interest,as a resultof their discharges on September24 in Starkville, Mississippi, and October 4, 1973, in Lam-bert,Mississippi, respectively.(b)Make whole Minnie Atterberry, Floyce Ellington,NellWasson, Betty Wasson,BeatriceRosomond, LindaMelton, Nina Christine Allen, and any other employeeswho were denied an opportunity to participate in the in-ventory taken in Kosciusko, Mississippi, on October 1,1973, because of their union activities for earnings theylost, plus interest, as a result of the discriminationagainstthem.(c)Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(d) Post at their plants in Starkville, Kosciusko, andLambert, Mississippi, copies of the attached notice marked"Appendix." 13 Copies of said notice, on forms provided by12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.it In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by STARKVILLE, INC.619theRegionalDirector for Region 26, after being dulysigned by Respondent's authorized representative,shall beposted immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges Respondent violated Section 8(a)(1) ofOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."the Act by granting a wage increase on: October 2, 1973, inorder to induce its employees not to support' a labor orga-nization;by threatening employees at its Kosciusko, Mis-sissippi, plant on September 4, 1973, with layoff, and onOctober 2 and 23, 1973, with plant closure if they selecteda labor organization as their bargaining representative orotherwise supported it, and by interrogating an employeeconcerning her union membership, sympathies, and desiresat its Lambert, Mississippi, plant during the first week inOctober 1973; and insofar as it alleges Respondent violat-ed Section 8(a)(3) and (1) of the Act at its Starkville, Mis-sissippi, plant by discharging Carolyn Dawson on October22, 1973, and Cloteria Robinson and Rose Elliott on No-vember 5, 1973, and at its Kosciusko, Mississippi, plant bydischargingGeraldine Stephens and Shirley Vowell onSeptember 25, 1973, Pearlean Cummins on September 26,1973,Minnie Atterberry and Alice Fondren on October 12,1973, and Nina Christine Allen on October 15, 1973.